 

DUR rear rersy

Case 2:19-cv-04940-SVW-AS Document 1-1 Filed 06/06/19 Page 1of36 Page ID#:11

 
    
  
      
   

 

 

 

 

 

 
  
  

 

 

 

   
 

 

( (
czot™ “
e i R
cn |. (Bénnd:Ashrafi! ESG-(CSBW'247623 ee
a) Eee ‘Sandoval, ES | ECan (SGHRORMED
wm F WEITZ EUXENBERG) IPC =, Ghurcaunoucaltonns
eh JOU ROO ae AnORIOD:
v= | EL880;CenearyePare. ‘Bast, Suite'700 ye EE en
. 3: {Los ‘os Angeles ICalifrsia 90067 90067 wy, 10.6:2018
ra di Pebss(310) 247-0921 =. revert Cherbel
see :(310);78629927,
oy
x ‘A fomeys for Pldintitysy
ie pens eas .
[SUPERIOR'COURTORTHE STATE‘OF CALIFORNIA
FOR THE-COUNTY;OF LOS ANGELES)
*
| DOUGLAS WATBER ani individual) © CASENOZ
5 i FAITH WILBER] an individual; © | AOS TCVIE O74, a
a t {
8 i (PIAiHRiAES, «= = «|
g i |
x “Wis [PEAINTIERS': COMPLAINT:FOR,
f aes ‘lsc oa - DAMAGES‘ a a ee)
e sii AIReLIOUD: SYSTEMS) i tat
i, i CORPORATION; argnbsidialy-ot) 1 dl. NEGLIGENCE

  
   
 

so

 

i AMECOSIEDSEURGH,

  
 

; 2, BREACH OF EXPRESS, AND:
/ IMPLIED: WARRANTIES) —
i B.! STRICE LIABILITY!
| 4){PREMISES‘OWNER)
CONTRACTOR LIABILITY:
i Reel
| 5. LOSS'OR CONSORTIUM

 

 

     

| BEACKMER-PUMB:COMPANY) |
) BORGWARNER MORSE TEC LLC®
‘sitccessor_by:merger to:. ‘BORGEWARNER!

    
   
 

(DEMAND: FORIL URY:TRIAE>

 

| CORPORATION;

| BWAB LINC ingividhallpand.as

| suscessol Finlinterestt@BYRON-JACKSON

COs ae

te GB oe CORPORA TIONHINAVIACON,
INGLsuccessor by: "merger: EtOICBS

i CORPORATIONIikia i: WESTINGHOUSE

EEECTRICICORPORATION. as: Successor

in-interest: pteresttO-BESTURTEVANT] —___
CUASVAL CO. sardivision of GRISWOLD,

bl bl w Tacs -

 

~

 

 

 

 

   
 

awenaee

|
|
|
i

7

jaanpeaiiense

a

 

 

 

 

oo

ReaksreETeN a

gz

SERS rt tet aes ect

<

elon tpaitea agro

 

ve EA,

OTe weempcerercteertyraes!

eee ee Ae Erte timnE RE Apt Tet

fee wes ie

TRO he ym wmnte &

 
Case 2:19-cv-04940-SVW-AS Document 1-1 Filed 06/06/19 Page 2 of 36 Page ID #:12

oe

BAY Wee

   
   
 

 

ELLIOTT “COMPANY. dg EDLIOTE

Lisl 2s

 TURBOMAGHINERY CO. INGE

i IREOWSERVE'USING!indivigually-and| |
ES 5 successor in ilergsl to EDWARD) :

eee

| ELLIOn FCO; -

moe Doe Ete Bh oe OP ow

limsusmues

 

  
   
 
 
 

 

   
     
 

Mae ‘CORPORATION: indiviaia baliy-and|
sgs80 ain Iminterestitol ‘NORTH ER i
ANY dik NORTHERN

e ABDARATUS ;COMPANY?,_ «

Pret hs

) CHICAGO (0, PUMB-COMPANY-AND

Fav

IPEEREESS' PUMP"COMPANY:

ROSTERS WHEELERELLG as successor successort

I lisintdrestto ROSTER WHEELER,
CORPORATION and, FOSTER, :
WHEELER® RSENERGY CORPORATION)

EGARDNER: EDENVERVING ta

OGARDNERE DENVER/MACHINERY,,
ING:

§ GENERAL- ELECTRIC COMPANY:

» COMPANY;

Sh oo

EIEGOURDS PUMPSUINGS.

eee, Btw”

i SHONEY WELL I INTERNATIONAL, 5
ING Hk/aan and, individual yan ‘anda aS
citer inint interest Fest to OALLIED, SIGNAL,

ING! Nee SuOerion

 

 

VA ahah ln aca F Tt ot tA, hisaiekwld — Tenet
.

 

 

 

 

    
    
   
   
  
   
  

 

 

{

deere
.

|

 

oe

 
  

ae

seas ow

"

TIED CENTURY PARR EAST. ELITE Tou!
ol IS EB ots jor

aeneve ore Ber

CALTONIA:DOORT

EE a rare STENen
=" Tey ee SO eseete Bis PST Se ~~
. 8
~
8
we

pooesecatnre Pewter

 

OU OFFICES

zg & Bea & ma a & a

(A PROREESIONAL CORPORATION “Y

  

WEIT2 & LUXENBERG'P.C.

ie
1

 

»
ven Rameau ac peamenyt erred AEA RTE Ia POET EEE te aah A, I nian tne nner 7e seeninncn aarti mt remtaten ete ache (eRe TOE ep

WE Sane eavente eatee set a =
43
ae

nde" NE a ET aE RES ERT ER

 

“3 °,
A
we Mee ee
—_ te ae .

nike Ep ae eh kee
i

oF ee me

 

” ¥

   

INGERSOLL/RAND: COMA
iindividially-and'a as|SUCCESSOr.in interest 10}
yl TERRY. STEAM TURBINE COMPANY,
ITT-ELC,.Pe/alTT CORPORATION, _

(tik/a XETINDUSTRIES}INGS i individually)
j ands aS ‘SuCcESSOF:in-interest: toBELU&
| | GOSSETE- COMPAN ¥_ FOSTER!

 

Satin cserhens
Bee wearer

 

 

|) ENGINEERING-COMPANY:and|_

 

li IKENNENDY: | DY: VALVE: [COMPANY

oe aL

” I Sais NASH-ENGINEERING]
it COMPANY? |

 

 

F VIGORS  SHIPVARDSUING formerly,

i iknown.as TODD PACIFIC:SHIPVARD

 

Aiea nenwes tem aoe

 

 

 

 

 

| CORPORATION renee ll

a ae
Je

te Ne Ee TEV Fras ETS mi att ree Ome apes ee NETO errs ca terest rte toes mem we ce ie she se eo .

t === sos
| oS IPLAINTIFFS'COMPEAINT, = *

 

 

se

 

 

 

 

 

ae rcem mi ween omit

fayette Net

g a ® .. e " a

, ramen
Se ee ee ee Eee a oe ~<a
Case 2:19-cv-04940-SVW-AS Document 1-1 Filed 06/06/19 Page 3o0f 36 Page ID #:13

es

-f ‘ (

 
   
  
   
     
    
 
 
  
    
 
   

  
  

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

|

h -ib| WARREN PUMPSUING inv duallyand \
Ps [lassuccessor.in‘interest fo: QUIMBY |PUME ( F j

. al RCOMPANYS, i : |

a jand;DOES 1 {through'400, finchisive, 2
Bi het renee Defendants, a | J . | . |

alle COMES:NOW, Pianifs DOUGLAS WILBER. and RATTAN MICBER Mor causes,of!
a jablion apainatdefonianand DOESH| throwgh.400, anfenchroRthemincusiveywiodEles

i 81 ill this. Complaint and allegestus:follows: .
e Toa ff» {he trueznames: and/oricapacitiés, whetherzindividuall ;Comporate, fariiershin,
sassociate; governmentall.or, otherwise; of} defandantsDORSI i through 400, inchisives @

3 nwo Rating (défendantseby, sich [fictitions’

‘namesi, PlaidGffs rare) fihformed) anid (believe, fandTdiereom (allege) that (each) defendant

 

 

 

kakeest oe

| hereinafter alleged, and that-oac DOB Gefendant'iy finble:toythe: plaintifis for theafts an

aR nee

ids rer wy gad sen or>e rn ary e fs lee Geel an gon wy ee puget
; (designated:bereinas ‘a' DOE caused injirigsiind damages: proximately thereby to:plauntifis;as

eS

 

 

 

 

qian al <t oo Fg hanes me Sh SG an Dh meng wae Pod Mw . 332 4
[omissions aNeged.Hereim below Jand theresultiny injunesito plaintiff; atid: damages sustained |

 

- oe - - — if
Fby-the plaintifisy Plaintiffs willsamend thisscomplaint toinliége the!truenames andloagnditibn!
a re m . of
"Of said: DOE defendants when that same'isascertained., cL

 

i:thereon:alleég8; alltimes:hereif

aqlizmention d,jeaghzobtie defendants andteach-of thet DOE‘defendants Were thejagent;servant;

eat _ “aty Zee Fe etre gape ys g ener tee + See g geome Saat prod grqergeh Pepe nf
aployec, and/orsjoint:vcnturersof the :othéy co-defendants Gnd OthercDOE ‘defendant® and!

 

 

    
 

 

 

 

 

& ut =
e ~ Set etge im, 3 kb Mhentd RiWke ren { pa-~ eee g ware inate Fat PL ee Tha Tre
224 each:of them}/and atcallisaid times, each: defendan Fand each JDOE: defendant; wasiacting:in}
he fil ° ironed FN en SETA POL Big en gs
23 jibe. Silenursg, seqpe and auttoiify OF seit aneney eee) vice) Employment andorjomntventure,|
243 8, Plaintiffs are informed and believer and shereom allege, that talil-tines!

 

fC

 

 

(GIS) \GiOWn (ast formerly} known) as tand/or ‘were ete) successors: and/or; predecessors; i

les « . j
Derwg sowrpene 6 Fe hem Sraaensne f Leseseralg mene sat Come EE woe sow OS. ir, ie ~ “ > oes RR hay tener}
intérest/busmess/productiline/arza portion{thereof assigns) a parent, ia-subsic liary Qviollyor

 

 

 

 

 

 

oe EEO EL PTY ele EN a TE
1 Sy eR
ra RNa PIES

By _parent,ja-5ubs
— — Tt y ~ wing tee gl Bho nse oe ga ot St. tad Ser STN, em eps
26 ||| Partially Owned: by; tor [therwholeror partial ‘owner); affiliate sparther, co; ventirer; merBed)
o mettre ore a — 3 ee ° a
a Senta RLAINTIFES COME ANT OO Se
ey . ;
R go 8

enn Be eno ae Wis Te Met f_eqri ree 4 bon Ty, wymmner yearned
“23 Plaintifftaresinformediand:belicve; dnd'ttiereon:dllégé sthat\at-Gll-times herein'|| -

imentioned herein; -defendants-and DOES [I;throughi 740 rand each oF them fiiclusive were .

gam

FS TT EE EY EP ie ERY TR NEL PN, es My a masa F OR

TEP aS .

 

a= awe

Rom mom ed ft emend Ue ome De eee

,
10 Neen aa A tememee  nattnit my WOE NMNS on tie, many £4

ts ha seem b be ppe ver el ae a em

 

bye

ah ea

 
 

 

 

 

POMEL SEI WOR A IRPETIN MAINE GTS ENTE “3 re i 2
oH 24 8 Eee Ss SST MPM eee ee ek CTA =
. -

cw

Case 2:19-cv-04940-SVW-AS Document 1-1 Filed 06/06/19 Page 4 of 36 Page ID #:14

oo oo s

(

  
    
  
  
    
 
 
  
 

f,

+ a peerrrcre pn rete Th i eg eG hrm EG SEPT RL ITF ne Ef |
feompany? altéregos} agents} equitabloctrusteesmnd/onhiduciahies.ofand/orwereinembersint
: v omit . *

- i
t
1

 
    
     
   
  
    
  
   
   
 

(HEY, OH Entities) fengaged! fin, [thes [furidings, tresearching}, studying, fmanuficfuring, |

eta a

| (falizicatingy tdesigning; (developing, labéling: assembling}, distributing, supplying, Jeasing

oe een

i GaSe ne ore ft eee Tet ae Ti fe ters 5 Tee rene:
i (buyihg? (Offering: for ‘sale? jsclling; inspecting; servicing; repairing? finstalling; (femolishing;.

none Me
xs aa

contracting: (oy ingeallalion; ;contracting rothersrfozinstdlll srepairings marketing; wantanting,

|, Webranding? (manufacturing sfort dthers.¢packaging:andiadvertising (a (ceridin substince, “the:

am a

TT ee

OS OS ER SE Oo TLE ET NNT oS Ol oP pg

ser Oh poe mmm serge opr, Sgie. a iy ry ryzt or, ako» ierre RS ieee a pees
etic: Mandel of iwhich is casbestos}, and/or other; products; icomponents; and] assemblies;

a rere , . . Fc ro ya mn Seven «. SHAN gt oon - ne 3
ining*said.substancel(hereafter-Saltemate.entities's)), Defendants7and DOES ‘} throughi(
7 ord fx} Abe

Be ee ee eee

i
7
nS
i

ve ghee

3
=
=
o
fj
a
A
9

 

ye

 

He TAn vs. wl .. JF... . ‘° aviees Pq WO we ene gees eee, a ene pn Ted!
| 400; aridhix ch.ofithem findihsives are;liable forthe acts Omissionsjand tortious. condict ofits:

Situ-w,

B
Bl

Wg"gt e rt ot se Ca W | foakgelpatd trod atengtat thawed Loge Lt smmere AE Et SEE 8 5 % Mires anne, prone fhe ae
[1034] successors:antl/or-predlecessors.in ihiterest/ Business) prOoUlCtIine/ Oma Porson tHereNt, Assim

ns RST EEIE MS

 

S
om

fet cevgser e Pred wa Ee A4 UO eae prerescurmmy oPA ry rn - -
ubsidiary; affiliate »partner!.co-ventirer, incrped. company, alter cao; agente ta
i t [ers Of epmitg gc ern peg petemeep ey oon alter bene pgm ged Gh wmv g be OPP Cee gwen ERAT pce!
i {irusiee‘fidticiiry-and/oxits-altemiate: entiics'sn that defendantsand JDOES ‘Lithrough;400;/and:
pr ee ~ ahah ciate ON, spats, our F

ith.
arent.

te

4

   
   
   
  

Pheer

 

CORPORATION”

 

 

 

 

‘&LUXENBERG PC?

[wezz'a®
sitet

4a; [cquiredtthe assets? Oraproduct] line (ox portions thereot), and that ithere*hag:Been! aivirtual|

| fh (destricuom-of plant
| defendant has therabilityto issumesthe:isk spreading rdle‘of eachisuchialtemaferentify:, |
welt

APROFESSONAL

Secy is LAW,

 

[Psrremedy:agaliist Cacb*such saltematezentity: and inrthat cath: such}

@,  Defindaritssplaced.theirmanies; logos, rand jiradémarks:on asbestos products ¢

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- Os" Ne rs ro ; -— ct "ent £-. Pegtess Cregg TT e — PF
fig: Fivell:as:put-outias:their:owntasbestos:products wrianufactired by.others sovas;to bean apparent,
7 : : pear ks =e * on ereren a a ,
5 } manufalturer ant ibleses tie manufac hire . ||
20| Bs Althousiiihé plaintifimay have been cmployed:by defendantat theme: ee
al vs . —, Cg er ge Rng wore earnest 5 eorent searce, FTL en an fee eran 2 sate. oe a 8
21 jij exposure:to (the acfendent’s) asbestas! Gontainiigsproducts;(atideto cher
: i ag Set pmemr ion , ree. - ier emt fa Rp oer § been Fg tee PPR TT erny seers mg veg ye ee | :
2 [ProdiiGts)*- r= t67aSbestos) bylvirtie? of defendant's failure’ to) protectzfrom Bsbestey, Each!
os mpeg, gy Pee lf ern g Teer place , Rc < ‘wont
23,1|| defendant ‘lacked "workers: COMPENSALGH fitisurarice [coverage! during) thei years! thats we
— er ae = , ee 5
24 inf as ope Nav ANaT EI egpette thepayment o-vorkerscompenssontizoysh
25 | mandated ingurance:on sélfuinsurance.coverage., cInzaddition, Me, plaintiff’szexposure‘to the:
RFs fof ee 8 7 on a SE ween EE ne Poy at tea teen a: Hi
26 : ide fendant’s:asbestos-containingzproducts, (and:fozother:aSbestos-coritainihg:protiitts) :6F to
2a asbestos (bysvirtue of defendant*séfailure torprotect-from Esbestos,, did MOtatise;Out Of the:
28} plaintiffs employment sasithe:detendant lacked tig FiBHtsto- Control the imannero7 mae
Sear epee ner iti te Mire reer ene eet = __ ttle enone mt mn seat re eg en ee a i
} FE sani eae BR CRT * [PLAINTIFFS iCOMPLAINT = ~ ee SE i
s i
; .

BSH roll el nfl

3 | CACTORAIET, nehasive; SijOys the Boodwill originaliyzatiac hed orgach suchjaltetnateientty,

ONE, wee emesgererepreoym Blboyadltoge dine Honky tele

ce

4 "Sage

Bescme

onde’

9 Cee Ty AST wodtase Te lance seenes Sette Peete Tone etme

ee

Pe ee ee ee ne

Se eee ee rete yee

ores

 

test me
Case 2:19-cv-04940-SVW-AS Document 1-1 Filed 06/06/19 Page 5of36 Page ID #:15

“i
i.

 
  
  
  
 
  
 
   
 
  
  
 
    
   
 
  
 
  

w
FOr as WOneteErttl gabe mea NE See

oe,

|| thesplaintifi's: workiinties, (Finally, {the:plairi

iH that>ihezdefendantimanufacturcd for sdlé salé euHe ‘general pubic; and! and which, tiesp splaintift’ wiv

 

‘waste tOtas =
itiffiwas exposed; ito-asbestos= pRTaIRIN OAC

 

me

 

 

 

 

 

 

 

 

 

 

reve mare Mrs ar ay mantener ye owl vee eas menmenar Af NE AR Renee

      
    

 

 

 

 

 

 

 

 

 

 

 

incidéritally used during the:course:of: His WORK UOLES! 5 Moot | §

' 61,  Blaintiffs:are/informed and" beliéve sand: thereon alleges that: at all times herein i

i mentioned}. hat defendants-and*"DOESH qhroughi 400; Wb vanliverch oF of: them, finclusives wer were and: e f
die:SSipolatii is:organ organized arid cxisting Underthellaws ofthe: fhe! State of Califomiaor iheslaws!

‘a | Ofzsome: State or foreign @nejurisdiction; ithateac ithateach: cheof thesaids aMefenianernd DOE: Owen dians a f

 -lewere and arerautionzedt6 ‘aorand are: are. doing businessiin,the State Staterof lof: £-Califordiazand regularly: , Ls

) El] conducted Jbusmiessdin the (County, of Los Auigeles:7enid sthaticertaindefendants:and DOES: : F

vol designate or have maintained principleplacesioh Duginess/in'flie!Comily:of Los Angeles, iF d

a : : : «ft, Plaintiff DOUGLAS! WILBER .waszexposed iid asbestos. While“sérvingsinwthe! —_

a 128 TUS:Navy: from 197021980; iat! San‘Diego ENaval? ‘Shipyard! Cong: Beach:Naval Shipyard} Pail -

: E , 13} ie Todd (Shipyard, Tacomas, Washington sand aboard‘ ships: {but notdlimited?te; Us; B

fg at r ck {omasfonESD-28and {USSOrleERDD ep WENT O Gnsshanic: MatiToUBH. sine: ‘auto: | “g

ap TS} repairfrom;approximately, 1 1968 t611980, HH atsvarious: locations: indiuaing: withantie’ State! { 3
‘ 16; ete tused} "handled ior was (0 (ot thorwise foxposed Jte zaebastos: Asbestos] Coitaining:
ENE products-designed: 0: be used inassociation: ishithrabestog: produits of; ‘pfjand/or: |

182 products: at syeaied airasbestos:hazard-/and/orrsafety yeqiipmonting intended. toblodkh the: sentry: ] ;

jos ORasbEStes fibers} and/or by virtuerof ther thescrewhioniofasbestosidust anid failure, sprotect:from: L,
sf asbestos*dusl; andlor gnrorabounsthiey sprentises of-and: Ey btn DOES q (trough e

jae (arid: ac each off deni, tinglusives) lin¢ludings (AIR, & LIQUID) (SYSTEMS |
| LEORPORATION; ajsubsidiary:0f AMPCO:PIETSBURGH: CORPORATION} imaiiataly
ie asi successor! By, Imerger) fo: BUFFALO) PUMPS} INCI, ifidividiially, iid & int at
rnilerest? to (BULTALO FORGE COMPANY, (for gaskets, PACKIAE? nslation on Td pampe)nt
(3]| AURORA BUMP! (COMPANY (for Bakes; packing: linsuiation ‘and aes
(26, SBEACKMER! PUMP! (COMPANY, [(ior] Gasketss ‘packing; [insulation, rand fand! pum
7] | ‘BORGWARNER MORSE! "TEC LLG] esi successor (by) merger ito ‘BORG:WARNER||
28] (CORPORATION: for aniomat ye groduey) BWR INC, SINC tgindividiallysandasis successoy.in: |

Po 2.55 }

 

 

 

 

 

 

 

ee SON B28 Sr i SS Sa,
a

SAINTS SCOMPLAINI’ ;

 

 

 

 
 

Case 2:19-cv-04940-SVW-AS Document 1-1 Filed 06/06/19 Page 6 of 36 Page ID #:16

Rian

EITZ'S CUXENBERG!P:

1 riot ie per
GPGe
PROFESSIONAL GORPORATIN

"

i

‘4

 
  
  
   
  
  
     

ed

’
;
as

! | (GLerese fe {te BYRONWAGKSON [EU oN [RUMP MB ICO; (fon gaskergapacking, insulation andipumps);'
2) (GBS) CORPORATION! [fida. VIAGONG (ING. isiiccessor by’ imexger' {lo EHS
ai  CORSCRATION TRG TES WESTINGHOUSE-EEEGIRIC: = CORRORATION| aS)  suesssoriitl
{ 4} rt interest"to; BE STURTEVANT (forsBk Sturtevant: compressors;:pumps ,ffurbines cittulation;
i ean ia te (CLALVAL, Colpo! a} division oFTGRISWOED] INDUSTRIES! (f (ee
6) ates GRAN :
ay rie SEOTE (COMPANY. aay CRO EORROHACUIERY 20, (tor

 

 

 

 

o,f
Te NI Ta Te a Te renerseomeeery

 

 

and asisacesso nee {o:EDWARDIVAEVEAING! TNEVEEING! (forigaskets, ——e

rr

9) ;, i:
& = es a pen orem d
deg EM CORPORATION} individially: and as as Successor in interest. est 15 NORTHERN

Boao

 

 

   
      

fee
2s
Fy
4
"3
O-
& §
> (SS
= -
Et
LE §
7 oS
a:
ae
a
AS
tod
i
Ss
a
5
g |
1
<<
el
8:
wat
iz
BT
a
si
o
ipl
iE
<<

le PUMPSCOMPANY ANAND prbkunss: PUMP E COMPANY gas — Shuleion, A
a\) (pumps [and fvalves); FOSTER] WHEELER}, DEG) as SiccEssor lint finiterest' ito: sein
| ‘WHEELER! GORRORATION aid FOSTER SWHEBLER! ENERGY, CORPORATION (for,

 

economizers} i ‘insulation;{gaskets.cand; packing); GARDNER DENVER) HNC Senktel
6s (GARDNER! DENVERUMACHINERY, AINE Ufon estos spacing insulation anti paraps);
j | GENERAL ELECTRIC (COMPANY, I(forrtirbings: pumps) eCompressors| {ani (arid dl Gesericat),
ail (equipment); GOULDS! PUMP PS; ING! (for gaskets gaskets! »[packing}, li fsulation and] [pil (panane): 5
3 XG (HONEY WEL; INTERNATIONAL (INCE, s/a at lor andl (as FauREEESOF ail
zi linferest fo. AEETED: SIGNAL; JING individoallyzand: and as "successor Tarinierest ta BENDIX.

1 (CORPORATION (oFautomoLTE:pToduaNyy IMO: ANDUSTRIES} ING; ING, {sued" sued nidividually;

 

 

 

 

 

 

 

 

 

 

 

 

 

il NG: (f0F (Gaskets) packing? [i
IGOMPANY! jindividually andl tas Esuccessortini interest} to: FERRY, SEN TURBINE:

Be

 

 

i. ent
|

sail (G cena YG E ae enn ve nfl sparking) | ATT EA aL 1 LLG} fh ITT:

 

 

 

 

Se ee tet te irene tees ait Oe Fert en wa emmree ran ae wine pe ee
SR

_
am = . ~~ S” FPEAINTIFFS:COMPLAINT=

 

elGin oF
_ 1

$
!
il
a1 Sifkda‘|
____
!
|
| fad. as: Si IneTest ND DELA VAL STEAM TURBINE GOMEANY A al STA nal
~ |b
a
|
atid. |!
i
nd |

tet

SomEoApEcRA EMA TChQRIRNES IPR CE atl & LAER RESO Re CT
. ”

oO! WN 2

’
ay Ee OTE is Os OREM, 18 til OMETERT tte,

aL AN ALO

Eee Pre Cen ee

ee

te
.
ee aN epee mre Sm ee eT eRe neem aE TORT ek green ak TD
~

 

 

, -
Ameeeh Reet cee emtementemtnet tin ~ ett eee OD te aE te es eR NE NE Sven it Sarmiento PUNE Om, pore tree
 

m an

fmm

[WEITZ S LUXENGERGP.C) -

Case 2:19-cv-04940-SVW-AS Document 1-1 Filed 06/06/19 Page 7 of 36 Page ID #:17

.

 
  
    
   
  
   
    
    
   
  
  

 

    
    
 
 

| pacing a THE:NASHENGINERRING COMPANY: (forzpumpsHi nsulation,geaskets fand.
packing); VIGOR SINTYARDS|ING.:formerly, know ‘ss ODD PACIRIC:SHIBY-ARD!
| CORPORATION: (forzereating ‘asbestos’ dust)y WARREN RUMPSJEEC, HAA WARREN

“PUMPSHING., indiViduallyzand?asrsuccessor, in:interestato [QUIMBY PUMPSCOMPANY:|

 

mere gunna nurse ire rau wena!

 

 

 

fr

(ie for askétsy packing}, instlationt and (pumps): Plaintiffs) furtherzallegé;, Defendants? paid
OES thro through: 400; and.eachzof them inclusivesdésigned! manuf manufactured, sold SuppHed,

wi [aN

 

 

=D
i distHibut édi arid! othierwisermatketed! asbestos containing products} s} Equipment Jand Sys: Systems,
rie

 

ie

riginal oe eoureat asbestos: containing peda components}. encase Pans: ¥ in|

 

 

{Gia “fos

 

ee

 

scoop RE a and epization ena That. + Byrdalens euch,

u

‘jgmonmal uSe) and Operation, (directive? created f Generated! frelétised, ‘atid! cexposed, plaintiff: |

lregpective aibes

 

m7
ny ae
rane!

wel ‘ee

EDOUGEAS "WIEBER' te ess RINGERS pep sesagehle fe fomisuch ;

“attic

 

Uw Orcs en”
CENTURY PARK EASY, RUN,

met
PE

 

 

 

PROFESIONAL CORPORATION

 

evga = vena eave pisivttPDOUGCASTWIEBER vasrenpsed by! al
ants: wand: i DOES [i-ttirongh400, rindlusive:to: asbestos:containing: dust debris; fiber: and’ 5
; panied syihidh Sncrdasedhis FISKIOF: ideveloping:t the:mésothelioma:and asbestos digeaise(s): z

oY

larnors

896:

(LO ANGELER; CALIORUOA ,
ont, i
ir .

iDeintin

 

 

 

LE

Fe A

roms ~

m: ewhith'h he:now’suffers:,

oO
ss

 

 

1 8 Piaintiffg-ate; ‘smnomnEal andy believe; and ‘thereon!’ allege, that: asbestos related)

Seusesi such: imesciticlionial, dung feancer, fasbestosis?, Scanning tOf thts aiings 5] fad pleig

 

plaques; aré re (progressive ling} diseasesicaused; 7by, cummulativerintilation oF fasbestos fi fibers

i

witout Percepsble] aun fandFthat! said] dis ISEASES) f és) resulerfroni lexgigsurectoracbebsx.andl

[23 Bsbestos: ‘os:productsiovera: a period: -“Of:time:
“zat e _ aacerieeh rim ti this? | comin fand  astezresult tof F plein DOUGLAS

 

 

 

io ce cura ane

h' ciidgnosed cwitht tmesotheliomal ron or) AbGUE {October} (2018; WHICH iS life] tireateningh ||

ramet =)
2 spare

25}.

"sil 56 ORS "rough 14003 ranieack of hem, , rahi, sunny ; DOUGHAS WEBER Was
27]
£28}

| Fdebilitdtingsandilikely (terminal, fand jp pl laintiff] continwesito (endure fereat physical a 4

 

 

 

 

aS oan

i enfants CIE En CMe TS HE MRE

Oey ay _m

nal w

toe ee to oe

_ ROT
.

et OAS me FO

Re st row mae oo Lee ere Sree ame met ay 9 PUNT ONE S ETE RAL EERE HRS SHE. ee wren Eenlanter CRS ee. 1 ent lone wenn eroreveqemeled 8 temeat .

fre omes

 
WEITZ & LUXENBERG F.C,

Case 2:19-cv-04940-SVW-AS Document 1-1 Filed 06/06/19 Page 8 of 36 Page ID #:18

oOo 2 SJ A UH Hw | me

NON NON NON
&® 2k FESBEBERARAEEBGE US

 

f

C (

suffering, mental anguish, loss of enjoyment of life and the loss of camings, earning capacity
aud alleidant medical cxpcnscs; all to the plaintiffs’ general and special damage in excess of
the jurisdictional limits of the unlimited Court.
FIRST CAUSE OF ACTION
NEGLIGENCE
(Against All Defendants and DOES | through 400)
10. Plaintiffs re-allege and incorporate here by reference, as though fully set forth

 

at length herein, all of the allegations of paragraphs 1 through 9 above, inclusive.

11. Plaintiff DOUGLAS WILBER was a worker and end user who used, handled
or was otherwise exposed to asbestos, asbestos containing products and/or products designed
to be used in association with asbestos products of, and/or products that created an asbestos
hazard, and/or safety equipment intended to block the entry of asbestos fibers, and/or by
virtue of the creation of asbestos dust and failure to protect from asbestos dust, and/or on or
about the premises of and by, including, but not limited to: AIR & LIQUID SYSTEMS
CORPORATION, a subsidiary of AMPCO-PITTSDURGI CORPORATION, individually
and as successor by merger to BUFFALO PUMPS, INC., individually and successor in
intaest ty BUFFALO FORGE COMPANY (for gaskets, packing, insulation and pumps);
AURORA PUMP COMPANY (for gaskets, packing, insulation and purnps);
BLACKMER PUMP COMPANY (for gaskets, packing, insulation and pumps);
BORGWARNER MORSE TEC LLC as successor by merger to BORG-WARNER
CORPORATION (for automotive-producta); BW/P, INC., individually-and as successor in
interest to BYRON JACKSON PUMP CO. (for gaskets, packing, insulation and pumps);
CBS CORPORATION, fi/k/a VIACOM, INC., successor by merger to CBS
CORPORATION f/k/a WESTINGHOUSE ELECTRIC CORPORATION as successor in
interest to BF STURTEVANT (for BF Sturtevant compressors, pumps, turbines, insulation,
gaskets, and. packing); CLA-VAL CO., a division of GRISWOLD INDUSTRIES (for
gaskets, packing, insulation and valves); CRANE CO. (for gaskets, packing, insulation and
pipe); ELLIOTT COMPANY aka ELLIOTT TURBOMACHINERY CO., INC. (for

-8-
PLAINTIFFS’ COMPLAINT

 
 

 

Case 2:19-cv-04940-SVW-AS Document 1-1 Filed 06/06/19 Page 9 of 36 Page ID #:19

-

( {

Re CE"

  
   
 
    
 
 
   
 
 
  
  
  
   

 

eed

| (asKets] (packing, insulationspumps and) turbines); [REOWSERVE [USHN c finivicereliys|
a and "as Successorin intérest'to-ED WARD VALVE JING (RoregasRsigy packing insuldion:end
{

valves)" FMG:CORPORATION;individually:and/as successor“in‘interest-toNORTHERN:

PUME COMPANY Wid) NORTHERN! (HIRE APPARATUS! COMPANY;, CHICAGO:

 

an be ree

 

 

 

 

PUMP COMPANY, AND:PEEREESS PUMP:COMPANY: (forsgaskcls packing, fitsilation,

 

 

 

 

S|

63} i pumps and (dives)y ROSTER WHEELER, ‘LEClsas) successor.iny interest fo, FOSTER!

7: ft (WHEEEERICORPORATION andtROSTER! WHEELEREENERGY CORBORATION (fi!

£8) I Pelengyecomglere gins fon gehen padind)¥ GARDNER! DENVER} INC » &
| GARDNERIDENVER MACHINERYGING, (6, aie] tig mmMItoR and ApS)

io! GENERALE [ELECTRIC} COMPANY! (for firbings, [pimps, (compressors) and) aectrical!
| copibment)} GOWLDS; PUMES} ING; (for, BASKEIS} Packing? imBUIaNiON (ana mRIRD

 

ey ne pi
‘ ef
FREI:

T2 [ DONEYWELL, INTERNATIONA, ING.f/k/a] aad finidividually fad] as suecesOr] in,

 

 

 

aS

 

 

 

 

73: interest; fs ADETED (SIGNAL; ING: individually jad Gs-snecessortin interest to(BENDIX:

144i CORPORATION; (for-gutomioti ve products); IMO AND UST RIES ANG], Sued!intividbally,

ww F BN gn ence seer ref nnn . yf ga I ore pope A acmsnrp repent 5 ceeeeee |

13) andiay Successorin-interest tO ELA VAL. ISTEAM:TURBINE:COMPANYiand,DELAVAL, |
a :

iB
6

47; ii COMPANY, lindividually, rand, asi successorlintidtérestrto} TERRY! STEAM; LURBINE |:

 

 

oy | COMPANY’ (for pumps; insulation, “Baskets (ahd packing)| ITT) LLC, a OTE i

   

i CORPORATION, f/k/a TEN INDUSTRIESIINC), iindividially: and asysiedessorm interest!
_ -_ tgpanten nortan a Bn fener
lll) BED) &; GOSSETT’ COMPANY, ROSTER, ENGINEERING! (coniPAiiy rand]

- w =“ 7 pe i

'll KENNENDY) VAEVESCOMPANY; (fon pumps:fvalves, tarbines: insulation! (Baskets; andl
(22 || pacKinG); THE NASH ENGINEERING COMPANY (irpumpsinallaton, sashes, and
iE KIB 5 , NGUNE: SERNA A GOR pumps; Insuladon; Baskets; and,

  

a aE ed Each calacacchae

 

 

93) || packing); VIGOR SHIPYARDS,-ING, fomellyiktiownas TODD BACIEICLSHIPVARD,
CORPORATION (for, creating zebestgs dbsi),{ WARREN PUMPS) LEG, f/a' WARREN
PUMPSUING., Didividuallyzandzaszsuccessor*in initerestrfoZ QUIMBY a

  

es,

; Baskets} [paéKingy{insdgtion and pumps),zan@:DOES |istirough-400) andkedchcof them:

 

 

 

q a
°

wi ie
Dials eeeeoesapa an |

.
PETA IAY 1 wemine

ee prenper
PM

ra

ete fe tere

Heo © Padme”

EEE eal mf PTI Fi

hee tpryenaney:

 

 

nae aya ve ar en

 

 
”
na tm Tees «let

ery a

 

ra le

 

 

+o Daperneemny

[SERA SEDATE TE ET

Case 2:19-cv-04940-SVW-AS Document1-1 Filed 06/06/19 Page 10 o0f 36 Page ID #:20

WEISZ S°LUXENBERG 'P.Cy

_ co

(

sraajan Famed Roernanron i
.
aw

 

. [f2: -JAtrall-times:heréin:menttioned! the.Product:Défendants; and!éachof, sia vere i

 

ena nee I

- |
etigaged fin [the] business tofiresearCtiihg:, Studying, phanufacniring; fabricating; desi pan

3 5

develo, opin, ng; labcling;assembling, distributing, supplying) leasing} buying; Offering-for: sale

 

j

Yoiee
’
mm potest ne crepe town terse er fet

ft

 

oa
Pad

  
   
   
  
  
   
   
    
        
 

tr
arn eae

eng 78.

as) selling; finsy specting ing zservicing wrepaiting, installing, demolishing tcontracuing for, ingallstiony

 

Sil | contractin tihgrotfers! fto install} repairing fmat keting Wranranting} iebranding-manuhictiring for

b

 

 

 

 

 

 

 

 

 

 

16) | ¢ ithers,:packabing and "advertising ’a certainisubstancc} the. SGGTic HATE @ ofawhichs: een
7 ; i and fir apr oducts:containing-asbestos: and/orproductsswhich é eredted.t ini asbestosthazardvorsar ‘Jt
Hl GAGE i ingthe? business: Ofimannfacti mann iiceningfabricalingydesinlug, ssxeoinaydibutin,|
£3) Selling] afdFmarketingLotisafctyicquipmont, fete nethenginmeeyestovbes nh \
ino lit rere? intended) tor block ithezentryqofasbestosshibers into: thesbodies fofiworkers?whoxwere!

Jw
eo a

[t3, -Atzaill timestherein mentioned, ithefProduct Defendants, and! each ofithem,

hry erase ¥ es Ome ne

eR es oe ade mone oan oemeere

a tI

_ ie

Se eer eeme

ri | exposed to asbestos in the workplact,and.other/locations;
i

 

 

 

 

 

 

 

| he

Sanne scaeeon
.

13 Ill siegligentdyzand:carelessly:researched,:festedior:failed.to‘test) fwamed:or-failed:t ‘to: wait, failed i
14; if foLrecall jor, retrofit; ,failed|to:providesprotectivermeisures’ to:prevent take iHome SeposuTe, |
is | failed:to-warnzof tiedanpers-to ‘th those: TIONS CoRR TUTE Tmanufactured: cantor |
16 | f caus used'fo:bemantifachired, oe spe sovelopes bei nee bib iB
q ia H Suppli¢d, (leased), Boliglity fofféredtfor] sale; (Sold, finspected!, serviced, repaired), install iistalleds

Tt

18, demolished, (contracted: ed: [for installation), contracted] others |ta G filstally repaired), matted:
; Warranted;/ rebranded, [ii ; fanufactared tfor for] others, pacRaged sand advertised asbestos andior:

 

 

products: containing: ning asbestos and/or products wwhich'created:oniasbestos, hazari} andlor safety,
equipment inte Hendedl (f> Blode the entry, loft iaSbestos) rand {those products rid, lin, fact,

22 | proximately: icausespersonal-injuries{ti to-users}.consumers »f Workers, persons working /arour ‘nrournd:or:

| nat,

23 iiving; withtpersons working withyo ee anaes aid) Others! ineliiding plaintiff,

 

 

 

 

 

 

 

 

 

 

 

 

54\|| DOUGEASTWIEBER, willie bells useu iii,A manner a aS STENAEA (by, OF muacvie
25 |e yea asonably (foreseéable; (6 [Said| defendants} thereby! [F vending Said) products} wnsafe2 wd
26, i dahBerous for use by, theiconsumers/ users} bystanders or workers & exposel therets, t-
27H | 4: At: SIT times-herenr mentioned, the Pro ‘ProductDetendantsy andicach oF them had: "I 4
2B! l aatya “{OTEXETCISC isc Feasonable-cares Wwhiletengagifipsin the activitiestmentioned above: sandlssal c a ‘
Y . Or iH
{ Le eee = Er om Ameo a a Scenes Sr emery pene Hb tPA S mre oye a asi ]
i ~SCtCS:st‘ OSS —==pAINTFESYCOMPLAINT' a
RH vet

 

: aS Paar wee

~

ke ote | eee

ve at
-

wx

    

os

ee ener.
CaS

en

wm ren wenn i ad IS] gM PPLE

A Ee use Seared tase,

+h

2 ONE ee eae Le wet De oe te

 

Veey dtl memes cues omens

 

oem manne SINT, mt pe es er od eit aaenarnaieg ree 8 ey omen ~
Case 2:19-cv-04940-SVW-AS Document1-1 Filed 06/06/19 Page 110f 36 Page ID#:21

a

( . ( .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

        

 

 

 

adsbes estos-containing'p iproducts;was: s:sufe, swhenzin fact:said 6x} exposure: was: extremely; y- hazardous:

too

on
®
ull
Bee me began gaa cenemaenen A BEM ate Sea bt ne
.

va
NO

ito! ihumansHife;} andi propagated inishiformationLintended (t6; instilltinuserstofy the Product)

DeFendanis' products; a-falbe Security: About the safety-of Said defendants’ products, I
6] dhe ProduORDEtendants Gnd! Gach Of them: newcand-falled to yidisclose*that',

Tuintite DOUGEAS/WIEBER ‘and ahyondssimilarly:situaredls arlyzsitaated supo in pon ‘inhalationvofusbestos

 

 

“tr

3] S] fs

oe

 

2

Hi would} Gli, CTE), “Have [a [substandaly pisk’ [of ceveloping frreversiblé fconditions: of.

FeuMOCONIOSIS asbestosis} fesotheliomal and/or: cancer}sandLsaid (GefendaritsEknew, land; ;

 

 

 

f ailed| (te tdiscloge sclose bfhaty ind lation, of asbestos twould tcause: jpdthologital, effects Without

mn

(foticeable;way traumia:to: Hej publigy including ayers susery and' physicians Suélvthiat pliysiciay

eS

 

 

ue

a xan on

 

 

|

aE

xt} examine, diagnose: land [treat] {ose who lwere exposed ftG_asbestos!, incluaing-|;

i)
ca
J

 

 

|
|

SSS TSC HT EE MLE TE PINT FEIN RO a ad ae
SEER METIS SE
. Cacereeanh hE: OH Bevsanl TITEL Wherein Oe ee TT ean oe 4 meen Tat =

“peF rivet pO mel” RR _ 8 siORty

ee

Se =o a
‘

. i

ba “ .

b | ——

: j tae mn duly] of reasonable*carc lim that’ Product Defendants|jatidieact

[2; si] them, failed] to] Safely, anid) adet adequately, design; imianufacture) and/or sell] said] defendants?

, i} t products; failed. to:teSt-Shid products; fail led: totinvestigate-the:h Razards:of said: products faile itt

Heel tolrécall for yetrofite falledrtaxprovidezprotective: smeasures, tozprevenitztake hhomeceyposuré}

Bi failedite warn thoseipersonsswho: would be exposed|failed tozwarn ofrifie:dangersitt rsito those!

. ‘6% whio| Come fin (contact: with fasérs, including plaintifig DOUGLAS WILBER} sof pthc frealt
" oq | hhazards’or using Said: defendant “products; failed-to led:ti fovdiaclosesl > theknown:or:knowable: dangers |
2 gu OF Using-said defendants™=products; failed torcbtdin sgulitaB local ternative TaterialetG: aBESI08) i
4 isi} when: such alterniatives:wereiaVailable;-arid.as‘otherwise:Stated‘herein, | ik
Hs 15} On’ or: Before |1932}-and-theréafter} the-Prodilct: Defendants} fanc d.Gachiok iti
eC na werezaware.and:knewsof- the:tlafigers:associated-with: ‘bréathing as “aSHEStOS containing dust Tei ai ,
t . ee c i'l} said:deéfendants'dlso;were aware atid i Giew thatiasersofasbestos and asbestosiproducts?-asi 2
A ia | we fll as, ménibers SE ‘Heh gehieral publicrwhorwould bherexposed:to asbestos and esos
Hy 14} | COMHRNS PFOUNSIS RH noknowledge OF information-iidicatng that asbestos? Peould cause e;

5 H a8: “Ts | sng ares acPEndams ine ar the: SETS Of asbestos: “and: ‘aSbestosscoritainingy products;
i i Te} as (Well tas {members| of tlie"generalspublic: who. were) exposed] fo} asbestos) and asbestos:
f = (containing, ning products; wouldsagsumy,rand:infactsdidiessuine; that that |
i

carey orotate

:

mente
rn

nS

ae

aes

cone.
*;
—mrae

oe tt 5
ee ‘
ap

ce!

Sane pasta
Lancashire revs

a ttgerafie
aah

t
I
b
(
cs
5
j
F
?
ua
G

 

steed cones memnrarcammennrt ees soon tere MS Eoyrtees

8 ee oe 8 rman eens

ome ve

 

 

 

owe wren tt a tee tm cease esa eeu nner me Se me MAN
Case 2:19-cv-04940-SVW-AS Document 1-1 Filed 06/06/19 Page 12 of 36 Page ID #:22

. oo ro

( (

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

tai
t

ERE ML RST
t

SS
laced

4
: ».
if f
, i ' - °-" 91 + ipHeProduce! ‘Defendants, sand! dieach: ofithem,{ despite: said:defendanis*, — | p
, ‘ al | of {the} su ibstantial [FISks (ASSO Ks fassociated ‘withi exposure tfo3 asbestos! willfally: an and] knowingly:t, My a
, - , Bad Concealed sind actively: isuppressed| and gpromoted. “the (suppres: pression; [from ,all! [consuiners; iF
fe il including:plaintiff DOUGLAS WICBER, medical'and.scicr Scigntiicinformation conceming athe
sii health hazards:associated-withinhalationzof'a adlioS TOR chiding er substantial Take LS §
, s} | Oi, oF Fdgath therefrom, ini conscious! disregard 108) (tHe; Tights} safety! (arid “wel fare} 6 re] OA TSEISH, .
: - i consumers: workers tpersons:workingzaround or living with’ "penons wmode wile Or iorarouid| 3 |.
Pos 83H sug shzasbestos ‘and -asbestos-containing: Eaprodicts, ancsOtlerstincliding plaintiff: DONS 2g
_ Sl WIEDER,
' 1 aa | a (8! Rather‘ihankattemptiiig:to:protecr'uscrs: andiworkers: ‘fromyor@vam' workers? a iF
_ 3 Tl wsers off fthe‘high:risk*ofinjury, or -death-resulting, fromisexposure-to-asbestos: sandiBestsie t
a a {2 | jc niaining FOUTS uiewoduot Befindants,yandentB. of:thein; ;fintentionally" failed:to: evel
f 3 | 1 hein maomieie “Of {Said TiS; fraudulently, consciously, ‘and: actively? (conceileds i 3 f
rg ral suppressed sad Rarow ‘knowledge ror fromiembers?of:th thes =gencraltpublic-that asbestos; sand@asbestos! 7
ft | tBsag 2) prodaugicweremnale fr all: sil'veqsonably!foreseeable: ‘usezwith 'the:know eee ey i
16: | said ‘implied represetititions [Saidlasfendants-propagated jnisinformation to‘instill | i
| a7} fsetise:o! fisecurity: and’ safety‘to'instill-in incusers a false: sesmeciecniys about: ne Setey Othe 2
FRA wrod a

products
. ce

In researching; EfeSting} Gian ufactiring}, iets ting; ie ig ant H

cl...

unarketing Said: products; “the Product Déefendants'an and.each Ceachrof Wem didteory el

0,

Tso

wh

;

Kee

' | disregard: Hor. thewalewyron lerusersror fsaid! products; ianiflats said defendants had epesils
prion ioe (thattthere jwasza hig! hhigh.riskzof. FiijurytorsdeatRsresulling fromrerpoouresiS tof.
[asbestos (OF asbastos-containing”p products fincluding but:not"h iC limifedfo:niésothiglions, said}?

wy re f

mowledpenwas
growled reruay ified niger framed government: lata; a Talia anal

i‘

 

ne
jou

 

es

maneerangenep One Bye raed MRO Oe

 

:
wei
iE
a OT
i]

Wo
w

=

 

 

now =uhitirsaidtdcfendants:i chadtaccessias weéll:ad scientificistudies-performed:by, atithe request)

i" (of on with Hie assistance of sdid Wéfendants; Ind which Knowledge jwastobtained-by; saidi|
Hy

cS
iy
ae

 

 

Rpt ame ee

HI | icfendenits: -onor Before 1932 1932;and thereafter! :
QOl, chevabove referenced conduct of Product Defendantsvand each ofttiem, was

 

aS
oO

 

 

_£is _-

 

i!
} i #
|

 

 

 

S28,

“

en TEI Cente IN

Se ORO Ff mer f MarN FS orem a mi amg MORIN, ORO Han te PE Reet wt FI ha

eT TLR aE WORE WN epee + eNO

 
WEITZ & LUXENBERG P.C,

Case 2:19-cv-04940-SVW-AS Document1-1 Filed 06/06/19 Page 13 0f 36 Page ID #:23

So oe w~ A CR BH WW NO mw

EL SE a hot
BRaRhESBORBE SEA AEE BHKE EAS

 

( (

motivated by the financial interest of said defendants in the continuing, uninterrupted

distribution and marketing of asbestos and asbestos-containing products. In pursuit of said

financial motivation, said defendants consciously disregarded the safety of the users of, and

persons exposed to, asbestos und asbestos-containing products, and were in fact, consciously

- willing to permit asbestos and asbestos-containing products to cause injury to workers and

users thereof, and persons exposed thereto, including plaintiff.
21. With said knowledge, Product Defendants, and each of them, opted to

manufacture, distribute and install said asbestos ond asbestos-containing products without

attempting to protect users from or warn-users of, the high risk of injury or death resulting
from exposure to asbestos and asbestos products.

22. Plaintiffs were not aware that exposure to asbestos presented any risk of injury
and/or disease fo DOUGLAS WILBER, and had not been advised or informed by anyone
that he could contract any disease, sickness or injury as a result of working in the vicinity of
asbestos.

23. Product Defendants, and each of them, were aware that such dust created an
increased risk of asbestos disease for all users, consumers, or others who breathed said
asbestos-containing dust.

24. Plaintiffs are informed and believe, and based thereon allege, that the injuries
complained of herein were proximately caused by the negligence of the Product Defendants,
and each of them, in that said defendants knew or should have known that the asbestos dust
would be generated and released from their asbestos-containing products during the regular
and intended uses of such asbestos products, and that said asbestos-containing products and
the asbestos dust exposure there from created an increased risk of asbestos disease for all
users, consumers, or others, including plaintiff, who breathed said asbestos-containing dust
which said defendants knew or should have known was harmful to the body and health of
persons installing, handling, and using asbestos and asbestos-containing products, as well as
to persons in the immediate vicinity of such installation, use and handling, and that such

asbestos products and dust were capable of causing and did, in fact, cause personal injuries

-13-
PLAINTIFFS* COMPLAINT

 
Case 2:19-cv-04940-SVW-AS Document 1-1 Filed 06/06/19 Page 14 of 36 Page ID #:24

EAST, QUITE 755
Hoos ANOELeR, cxurorma’ sts?”
ere abana

D

WEITZ & LUXENBERG P.

“TA PRORES SOR Coat u

Piiey cEhrimy pan

CTA WORRIES © 8 ORE Ee ERE ELSES MUU Za

 

anes
enter a eee

 

—

 

— aa

oo

7 . , -.
(

s

  
     
     
          
      
 
 
 
  
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fy i | TOUserS-CONSUMIORS Andvothers) gril ile being:used:injazmanner:reasonobly foresees! gay
f2 | i Tendering Said: Substance-unsatfe:ati sig erous for'use'by. plaintiff: \.
3 D5: (Plaintiffszarctinformed?and aba clicverand: based ‘thercon allege) that the injuries: ial
doll Coniplained.of-Hereinawerc:proximately caused:by;the:nepligence:of thé: Product? ‘Defendants; si
fs I anteatibs and-eachioF them) Jin'thatisdid-de Fenlinatited & (OMAKEFERSONAbIS corets Avanmtheplainttt
iga| off the daliger.and:harmito uich"heswal-éxposed WHILSTNStalling! Handling and otherwise! alt "
| ising seaid?products, as wellias whiletié WAST Jthezvicinity, Of tieswse tin installation and: i ,
{8 i handling; of: Said}products, and! failéd?to Specify; [reco mmeénd= supply, jit Fyallstdl Elles ( :
(51 | readily:availlable substitutes: AyhighTdo dot and did mot pose the danger to-human-heali, | a
fo! ' 26! ‘he: Conduct-f the Produce DCfendants,mnd cachor then}: fis} desoribod:in- this} i .
1 : causesofj &6tion Gvas]-G HabStintal factor, and j@ flegall causeLof the linjuries iand is :
2 EE TASH Hy panier adam sald defines emmonsiratediouch:ancenitveswalt oftwe:ast
134 ‘soon itheinacts and ‘omissions were:t the:resultiof: actual-conscious, ‘indifference tt ta! :

Tights safety; and) andy welfare” Of: plaintiff DOUGLAS WIEBER) 1 tand:thatisuch iritehtional: acts!
‘and-omis: OMISSIONS. Were: “substantial factors‘in; casing: this ie ai TIESD .

eis Asi aye direct] and! proximatezrestlt 16 GFZitie) Bforesaid conduct} OF said, product
Defendantsyan ndieach ofitliem plaintiff DOUGLAS; WIEBER' has: aiid neat to’

 

 

Bie

  
    

rp
fe

 

La ; S

 

 

| saffer ip F/perma sate injhPies-t6 iis person Jody sand; yan; health-alirto- his: a argon mae sim

a” m pay aie Geum rn toe
inexcéss:ofithe jurisdictional: Jimits-Of this unlimited: Court? . |
28), a ABB! a aneey ee andl proxi prorinasetem Ft the) ‘aforegaid con eel

 

Ss did! coax wich haar uly ined
93} haw -ghisiiwfill beassertedlaccording:f fo:proo ofat:
29), cAs| a} directi and! proximatesresult tie aforesaid ;conduict] af Bao |
(eFindanits,andeach Ofjthem,:plaintiffsshave. and/orwill suffer: 1OSE:0: ofincome: anaemnines, ES,

 

 

 

 

g past! ipresentzand.-fi ‘futurczand camniifig; capacity;in an an anoint which? has not-astyet tibecnsfully))

jascertained:and,which= RWI bE: -asserted. accoraine tO to proof: fat: “trials
Bol, AS) B Miréct) atid! prONMENeTFEmTt oie g ‘aforesaid fconducl] of tsaid,Product

EHAz
~
Pep eee OTT ope Te rap ene emma nw nen n PAO oP CTS eS

ae oe —" === PLAINTIFES..¢ ‘GOMELAINTS neers

 

 

 

 

 

' 8

 

Thereew TTF etrn en EIEN SM! HL SR REMN ee

ran’

 

— net eaten ee Rac ORIN OE Smet
_ a : - - ty WM tantra ea SS

ef
a

a ot Oh et

we,

 

TO tee ae + mea Spy Api e tee HE SEH oat

 
SREP OL FT TT ER,

CEO OTE EES

 

Sree
*

& tem ee

 

an

8
e.
o
&
a
fo
z
a
<
>
vt
3
a:
=

 

eree eel OF RCE ,

Case 2:19-cv-04940-SVW-AS Document 1-1 Filed 06/06/19 Page 15 of 36 Page ID #:25

TELS CENTURY PARK,
Leos ances:

Ly

EAST,

eae Mad

  

Bi

.
woes ete
aoe .

ft | DEfETAEAS id Sac sffihem, plaintitis! did mecessarilyancurtandain the [ature willl incur)

£8] { i, authorized, expressly tand} implicdlysratifi ied, jan dfiad= fall SRO WIEUBE fofrarstonld (have 4

won

. c

Q - .
{ , |

Ce

 

 

 

“94 |ll| sneidental! expenses and /damages,in ini lafiamount.which fas:ndt! stasiye dt‘beensfullysascerfained!

 

 

anil ae)
3 |i andawhich will be-asserted according top proofatiriall . i
* i 81; iiep Tneparticular splaintiffs would showsthaflas alleged heretih this:cause:6f action

oy

i and {iroushout thig-comipliind thdtzoudhihfentionl, grossly;wanton acts andiomissions-b oy p

Delt Creche She meth

6 | said: Product=b: {Defendants}jand/DOES S! firtrough 400, and] eachfof “them; [and their d their snc a
w=

ay | ditectorg aindmangging lagenits;finclusive; were: substantial? factors sini; /and jp partici | cr

 

 

 

ye wee
een bares eee

   
  
   
    
  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

|

|
4
|
S|
“|
3
Z

 

 

ii
t
5

on ! | known; each sof Hthie acts~set) forth cheré<Causing| His (d Ty (uisease. ama ibjaries dnjuriesy ,As;the] Above: g above'|
id seférenced' conduct f'complainéd® ORAS ‘complaint’ nt ofisaid: ‘Product Defendants,'and DOES il
fal| through.400, rand each of then, and: iniromioarsy rors and manedine ween acusivey
m3 Svassdnid TEE‘ Basel Sill fal ali cious,Cfraudulent, oppressive, outraApeous, “ands said prod
13 2 Defendants, arid+each of themy/inciusive; (demonstrated.such apreiitite wantioficur as to:
04 |i es Stablish that’ “heir Facts-and omissions were: sthétresult!ofiactualicons consign repo
ie Flehtsusaitiy; fandt welfare! ofrplaintife-DOUGE: LASS WILBERVadd OF Work workers exp |
_ asbestosand asbestes products, sucha plains far HB sake. of example and by way; of
17,| bee psaididefeniials,secks:p “punitive damages according t6 gto prod: fi | i
| . (SECONDICAUSE-OR'ACTION, FR
9 | | '"BREACH-OF-EXPRESS!AND IMPLIED WARRANTIES ;
20 [((AgainistA I: Product: Defendants and: an DOES Tiron AD) ! i
sal | 2) iain aeaer andTincorroras fore here‘by xeference;asithough fully ally set: et Ufo Foil A
32 il atlengtl yereia all: ofthe allegations -of paragraphs 1 -through.31 aboveyinclusive:, J |
2: | 33: Deéfendants‘and- d-DOES iI through400Landieach:of-th them} inclusive,/soldanc eh
24'| otherwise: Supplied thezasbestoséconiidining tprodiicts; materidls:and*equipment#to Plainiti iff
25 Ill andjorhivemployers.. |
26 | 34. iat [in, connection, with [they amanufachire: preparation}, ‘sale; a !
271 installdtiong use, and-supply of: asbestos: products, ‘prodict] Defendants and Seach or them
28 | expres silyanhimplicdly warranted that said proc products: S were of good.and: ;and merc merchantable fikaaality
|
|

ee
Al, If
oth
iw
Nt

 

UES SE A a nt om ees a

wll rll Sbene ne Oe oe aywters IO we

Temes

ic LS FEES, STE eee Myke Py camer

wwe

 

eet GN gttat ag SY OT enter Tob

 
Case 2:19-cv-04940-SVW-AS Document1-1 Filed 06/06/19 Page 16 of 36 Page ID #:26

—

C

    
 
   

ese,

ave oe st = Sm gg Sem - ere , Qa zt Shen wane eter onesies 7, : 8 arene wt
fil fortheirmintended usc, [However injauth.and in-fact#said- products:contained: harin

Fee a

H} *
weg Egos ge \ Soemraney proms = annsapy Sg Asmenaad 9 Ln ge bea Sop Sens sad Vieni Fmeey
land délctcriois asbestos vfibers: known'to the;defendants hereinite-

a
wa 7”

Co

 

  
  
     
  
  
   
   
     
   

=e
—
d

 

 

 

2
CF

w=

 

oa

 

torhumansexposeditheretoy,

for: the purposes: forswhich said

Kent Wo Se

FORTIN nena eg ne tne am owen, tet tg earn FP
351 Said: products jverettiot and areunotisuitable

seman) He

products weresntended) suppliediand:rclied.uponfnorzsuitable:forsanyzother:similar;purpose

a

 

a el a csc dal nae A EL na Jy ket. Le i. a qT up : © AT a nhudt tens
neliding their jisé:by-humian:beings-intconfined;spaces ywhere-humans would:be:physicall

7

 

 

 

 

 

  

 

 

 

 

 

 

COB eR Cd pe Lele Thy BS rarer 2

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6] iif 2 ¥ |
“Z| presen working esting;onbreathing, . i
Bie 8G] Bluintifisielied.onfthezexpress andhimplied}warranitits 6f:PiodiuciDermdants, |
ou and each of themindtheruse off anfftexposureEo Sito Ls nid SSbERTER GO a 7
16'l| pldintiff; DOUGEAS WIEBER] was srnand seo i aaa a seroasy
; fill | Poreseeable‘intended'manner: oo |
ene 2 37! Product Defendants, sadveachtor them, reached the ove iebchororss
a 3 |} Side inhip lied warranties ones stme ay deieotive whishcdotener pemmine andl
aa fi4 (GaiisGd ‘Said, TADStaNCE to Serious y,and permanently couse: injury to plained Awhile-wing said! ;
. Be i fs Substance in a tnanner that was reasonably, foreseeable}. . | .
ie: 38:  [Fhe.breachesyofiwarranties bythe: Product-Dofendants}.andzeachsofitiem, as:}}
7, descr lBein this: cousero faction wereta substanaI actor audi legal Cause OEE inineS std |
ig Gaitiadgeé:susidined by pitti _ |
Tol) 3B By Beckontiprovindie SauINGE ME AOE ASSCTIDEN TSRONES BE aTTLIEE |
26 |itby sid <Rroduck DSfenaai, Bild Gen) ofr eieinl,piainuireDOUGEAS WiLBEN mitered,
- 21] ver a RTE ga TO Hs peTOn, “and plainly Suffered damiapemas alleged sbove,
" sot =o} satparticuuar prammnitisnwonld show hates dlicgei iereiiriRiscamse actin,
: 23 || Gnd" throughout this complaintsthatquchtintentiondl, grovelyawanton acts anif-ontlisionsiby: 1 4
24 II Said“ ProducttDefendantsand/DOES | {ll through 400, andl each: of them; jand their, officers,
*. 95 lit dircctorsy smd ananaginevapents)findlusiver weresubstantidlsfactorsting jand participated lin, 3; °°
: * ‘26 il authorized, expressiy.andi impliedlyzratified, and fad} full: knowledge of lorsshoula ae .
21, i iniowni, [eachoh the ‘acts; set] fortlifherescausing; his disease] and! injiiries, AE ik above’ }
2B | xefrencediconduct complained Ein this Complaint of aia Product Detendants and DOES f- 5
| __ sie ae
i. PLAINTIFFS \COMPLAINT: ee 4

FE. 4

 

.

SN TY SRA SE EF Ng ene PEE POET ME one

Ps on agar

 
ar

¥

 

 

 

‘(el S} Sl & ie ic

Case 2:19-cv-04940-SVW-AS Document1-1 Filed 06/06/19 Page 17 of 36 Page ID #:27

oa

(

ae

 

 

 

 

 

   

     
 
   
  
   
 

 

 

|
i
i Ih dhrougli 400and cach of:ticm,sar fant ticirofficers,directors,tand managing:a agents; inclisive), vali
f2z' was iii aS aidsis:viles Base, willfulyma jlicious, Hfraudilent, fioppressive, soutrages ous) ii sano
[3 | Pefendartgyganddeach| of them! inclisive, denionstrated| Such! an yéntire Wantiof care: wea
calf establishithal Heiractszandonti$sions.were the Fesult7oF ‘aotial conscious indifferencé:to: othe!
65 If Sigite tesTeys andi welfare plain DOUGLAS “WIEBER’ fd GEWOHKES eed]
6, asbestoszandzasbestos pd oh thersake OES xample? and: jbyaWay; OF: : if
F | : punishing;saididefendants beeks: punitive damagesiaccordung: (oproot ft
iB | PIURDIGAUSEORAGTION, GTION|, ls
[5s .  SERICKEMBILITVIN TORT ;
10 i Againstaly: ‘product:Defendants anid DOES A; A;through400)) i |
1 | 43. “Plaindfaeraliegg liege and-incorporate hr here. “ibyzreference,sas though: +fullyssctéf Homi 4
2s at length herein basi alleide ‘the: allegations’ “of, f paragraphs tcthrough:40 AO:cbovezinclusive:, i
creek

 

Na"

 

Atal If timesementionedtherei ing er BRIT Defendari its atl enh bf bf jee:

2 ie

sorte

jan —— fabricated, cli, [desipned, @ developed}s SJabelGd assemble distributed upp ae
feased, bought; 5 Offered £ for, sales ‘sold? oY EEL Fopairedinstalled, acmoll demblishe

conttadtedl for: ‘installdtion;, contrasted! otters) i tally (Fepaifeds marketed), waranted; ci
i 1Branded, i imanufact ced for, pothiers}, packaged edy éd; dnd advertised| asbestosy: nand/or products}

4

:

4
tA Sieh amen
ie a

e

Le

ry
LA

  
  
     

Gorka

aI g

=
mY

 

containing ning}  esbES #8) (a afer prods “which Cred iéduiin-agbestog fazer ard; madlor safely}

—
a

aporson Git t

a.

oral

equipment iiitended! weblock ihe: met 20: a bauer ites m faa scandal

i

Et

Real t te

‘coma rabestog] fand/or Sproducts iwi which ecreated ‘int fasbestos, ihazard and/or safely.
i

 

a

IN

squipmentinténded:to block: Rerontrsrofd fiasbestos‘fibers rsiwereidofedtivesinithatt dt they wereinot not.

 

&

ge
NON,
Res]

 

re

=
a

as} Safe-as an ordisiary, eonsomneriofsuch: sproducts,would?expecfjzand,that the gravity, ofthe: ofthe ;
ezproducts: of ie Product’ Doledanah|

|

/

| Molec Gorm -resulthg iting? from the usezof:thetdéfedtiv

chieetictedliong: TH Gh

 

 

 

asrpsateemn tt

 

 

=

   

id‘enchr of:them,and: Hevisk:oF sdid-as asbestos‘and asbestos:containing: protuats oueiele

BT

2 ax

‘any, ben benefitzof#thie. said] defendants? aA 1 When (Safer alternative) designs} and: materials! ‘

a.

i)

bat

 

pte e AERA Seto TaN Bovine! adequate warnin wartinglor Sach ‘Such potential: hari ” | 4
$

 

43: Sediiatiaes, mentionedihereiny the:Product’ ‘Defendants, -aniteach of them: javier 3

 

 

aoxnn Wa m nee ma ani EAs cmeonatin D Be nh Fed

isted rand were Available that-could“andsstionld: shave: jave. buen substitutedsand needinstead a i

.
+
ET REE: Ae RS AUT etme eh

WADE TH warkann Pon brennan apie mense Sbnasgren se Veins 5

ee

ata

Oe Reh wns ieee Sm te oe sateen oes ee

 

ee pet ae SO ope Dee wat ty
Case 2:19-cv-04940-SVW-AS Document1-1 Filed 06/06/19 Page 18 of 36 Page ID #:28

C. C ., j

    
     
  
 
 
 

i
"4
& :
\
meds Pang TING i TE Mat fradt De TER Fen fh we * os ta Pet cee re | ®
aware (ofthe dangerousvand:defectivernature} ofzasbestos:and!asbestos:containing. products: .

eer ST Hee GTI . 547
| (when, theyawereused instheirintended or:reasonably‘foreseeable:manner:

 

_.

Lyne pm Rte linea a

44, The Product:Defendant
| dhe: markets. Rnowing:he:aSbesfos:corithiniingsprodiots Avould:be ned without inspeition i
Jhon

t gudhtdefectszand.unsafé, conditions; and that Said defendants onethelessitook Hig-action t67

    
   
   
   
      
  
  

and-eachzof.them, placed ‘said-asbestosiproductsi‘on

&
mt

 

ce
ue

 

 

Ny

|
96 lg Serene coi S ny MAES NITE toa, thee MEE reed rane wrseum elt Drese rpe*

iproducts:

_ 451,  THS/asbSStos and Asbestos -Containing:products}components andiassemblics of,
pon

sy, ‘a

 

 

 

etme oe

 

| * — Jp
i] thé Product Defendants! /andveack of thant swere substalitiall ythe'same‘as' when ‘theyileft-said|
fi ELE Gebel BET Need WE Bd |

LE

5 (defendants) possession)

Ri Loy) army Lanne Gace + ase . - me. 2 or orgy .
Mg,  {fhe-aforenentioned ‘asbestos.and asbestoszcontaibing;products-of the:Froduct:

1 aver

 

 

 

   

 

i
[beftndants andlencl of tem, coreteruSedTBy lp intitfledd exposed vbrsons'ii:tfexmanner-for
qui they ware initeridéd :or3in’a;manner,that;was;or-would*be:reasonably, forSSECAIES anil;
iim Rem |:

i (pFOahCTE in:a‘manner foreseedble (tS Baia defendansy . | i

trl, herdani SH Naren nt Brean /asbeatos-Conaining) dusizands tie fers

i
ERA cor ot fom pe cee gE Emerer aa tres remerpreigimione gout tremenaee GY pannel go 8 homme: we Gaver sey * 4
|i Jinherent lin @Sbestos-containing] products,<componentS;and: assembliesrwere; unkiown' and
{ . 8 woe .

 

 

nt I
San fSFeSCEAbIe AO) Plaine) DOUGLASAWILBER,fand] plaintiff had’ mgt] been sadvised! or,
— anyouesthat] he could] contractzany Wisease, sickness} on injliry; asi acresult of

dred

ee

 

een

 

 

fontel Shecienetd,

I Qworkang:-imjthe vicinityor asbestos) ;
ib . 481, fPhecfiilure torwariby, and thezproductzdefectin thezasbestos and Sbestos4
| contaihiiesproducts.of Product: Defendants, fand!each.of thém, Were Substantial factors aa >

 

 

OP EMRE HN Oto OREN OCOD EY PUtrater eel ww eT

Bin Eicacend belie

iTepall cause of pn DOUGLAS WIEBER’S injsHiestand aamages) thereby signed iby,

. - SRP cent n at fg] get fg ' peer wate Oe emer ees
25x uplaintitis, ani thetzsaiddeféndantsdemonstrated Such anentiré-Wwant of-careras:tojetablisht

 

 

ms

 

heirracigsdind omissions WVEreMNe. result Of actuall ConscioNs indifference ioplleiehns,
FAN Safely: (anid (elfire [OF plaintiff DOUGLAS) WILBER, (and itharzsuch inventionaltacts: and!

SEW pce gerer eres BT ET IE ee TLE TT
\ (omissions were Substantial: factors im Causing his disease atid.injuries!, |
i 1B i]
i
%
t

 

=

 

Samet

eet. 9 pers ms pecers UBS ot rere *

3 Sra een enema eS PLAINTIFFSCOMELAIN

 

ad

 

 

 

 

 

 

£
. ?
See eee _. _s!

 
 

CENA ER IC STADE IRECT AN L N POO T A Y SE  POOINEEAC NS RTT TEN CO
. . 4

_—
34 Tt Ny see

enna
enn TerR Oe

 

=e,

eee ne oe

Case 2:19-cv-04940-SVW-AS Document 1-1 Filed 06/06/19 Page 19 of 36 Page ID #:29

v . + oT
( (

   
  
    
    

49, Aga §] a] direst! and’ proximatesresulisof#the, jaforesdid sconduct] Gf aid? djProduct:
| Deteatang rant zeachoF- if-themy,plaintifé DOUGEAS WIEBER. suffered severe and: jamanent

Sal fe ve

{finjuarie ies" *tochispersonyand! plaintifé: “suffered: damapes:as alle as alleged ‘above.,

weg

99 Uns ecemns 9% EDS:
Senet

501, Tntparlibdlinepldintiffs wOuldishow tat, fasalleped Here! fore. in: thisrcause. of-action:

Zn —

|) and throughoutsthis coogi ia ES SRE GE ero arOSeIyAvantOR Cad d cinisionis By,

isdidl Product Defendants, sindgDOES 3 FowBL {400} land sack ofithemiand:theiry wiihicers:
tdirectors,, and bmuagingsdpents, ificlusive:fwere Substantial fA factors’ incioatieeT f

patna ae an agent,

33

yl
| iaithorized, texpresily! aiid! RGUEA fatifiedivand shad) full] injowledgexof oj shouldEhave
Hi [Known? (each; off the ;acts) Setsforthy he re] Causing hisedisease land.it injutics: Asrthe ‘above;
i (referenced. Gondict:complained: “Of if this complaintof said: ‘ProductD Defendants} ant: qcDOES: if,

} '(trouBHF400} and andreachion thomipand"theiroficers} directors; and:managing agents, linclasive;!

1 Wwas and, is ties eye low adgepr ig oulragpousyendl "said Product:

 

28]

 

altro

ss]
trots:
etn,

sf

Te a ETL ere)

 

a
oO

 

Sg pera

 

     
 

sot?
# we E
oe

 

 

 

 

WEITZ &: LUXENBERG F.C?

 

 

3:
: ut feibSickondalstoareonc iie:e rest of:actual Conscious: Sei gRareOR! to: said
#8 SEH rights; safety, : andl welfare Sfiplainti#E: DOUGLAS} WILBER ;and] of workessomed to
EF Pt hr a
: ér asbesiosand asbestos products} suchi“that? Gi plaintifts;, forthe sake: Of example; an id bys yiof:

 

 

 

lypurlishing:s: ‘said. Uptendants Seeks: spumitive® damages: according to” topos)

Al =
oo) ND

 

 

 

 

 

q ROUT ERIRE OR: g
3 . AS baa” a

i i ; “PREMISES OWNER/CONTRACTOR: FTA?

0:1 (Against All Premises: Defendiints: and; DOES ‘tthrough4 400)!

fSi,  (Blaintiffs- Terallegezand nd: incorporate! Mereiby:reference; as! Hougti fally SE Forth Bet-forth:
atleneth herein. ‘oftheréllepa ega fions:of} ‘paragraplis fttirough'SO;abOve; inclusive:
* [Plaintiff DOE IGE EAs WiGBERerterdd Jal performed Wore CH WEE SUEVISE Oh On

ES! cll through] eh] 400,, and! ach Of; tiem lise (igeafer

5st — mises) Defendants})), ), Gin inéluding’ sperforming: zihattwhichs was (6 oo inde feefierand

a

5] aE

 

 

 

 

BEE.
"gl

aostetlentd

 

m%

abouiztlie: premises; | off DO.

 

&
| 8

 

 

 

 

 

 

 

 

252 |
i. 2

(26}/zadvartage and [at [d SeamAaTS} frequestiad reatanay invitation, | Inj s6 (doing, ENIESPOUCLAS,

ik Fn

27H WIEBER wastexposed fo danperous asbestos fibers, : ’

i

(28) fs (53, Ag allztimes: herein mentioned, the /Premises: Defendants gand*eachy ¢ spitiend |

@ J v 4 {

el? 219} * 7 ‘ti

een te ~ <= — ~ emer reer — a tna =p {

ae c FPLAINTIFES}COMPLAINTS ei

vols & fh

a = mene aad oe x mw

PTET so Hekirelion tee eV 7

ay =

ma 1

Sh CORT A UO, MRNA. AUT he tT eee NCR rm eer RE EL eS OTTER TIRES LE LE ND Py? Cee TY her

AE TEER RR 5 vaste nnn aster neat ven n MEIN EN eneatpeet taN

”
Ae ety” HO A ae

wien 8

 

Ce ahead ne Dare, gr Land esp aa ed hea eon br eae ad hmmamiaant ont ies heel ateee hn tte ae

toe

!
Case 2:19-cv-04940-SVW-AS Document 1-1 Filed 06/06/19 Page 20 of 36 Page ID #:30

s

n

EAI ERP OE ROM TT IL SRN

nese

Sie!
SusTe TOR

er

1022 CENTURY PARK EASY,

A PROFESSIONAL CORPORATION

RITZ &:LUXENSERG:P.C,

TN

 

 

”
ctr

a

WETe: ithel [Ow WHErs} (ESSOIS;» Operators; managers, general Icontracfors ‘subcoritractors; tore
Sy 2h

aS Lert x “$ emacy_
Pee a eS

 

r

otherwise controle Tolledsand <maintained.certain: preniises: lor;portionsithereof onzwhich abesiis

 

 

 

and asbestoszcontaining ne] pprodiicis) PWETEs (fabricated! (constructed, unanufactured,, imix indi

ol fe Cat tt

processed|jmilied] crushed] & dimped;<p epiled disposed. ioffinstalled} maintdined ; uis6d) Fapairei f
‘ yeplaced on othenwisezdisturbed;(heredfitn Suse(@)| Handled) ig) & OF disturb(ed)(aiice)") by:

poe)

»

      
  

 

“|

 

 

I

Bt crgwrsmen | mci

heirs; ownrworkerg and/or:by, Vatious‘contractors, iso} aS: tozallowsand Jcause and Jas a:tesule result}

F

é

 

fn eS

‘3: a3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

"

fe) th pi rior-to:the sities: :planitiff DOUGLAS: WHE SBER.Was? spresent.creating. ash “hazardous condition:
Fj eu Fupon saidprémisés!, j

i) 543 cAt Jal FARAES-HESITE mentioned? he Breniees DeFendanes, and! each ¢ -eFdiemt rl

i knew, (orsin,(thepexercise fofjordinar fordinary! adi yedsonable care should: have} Ki Gay Bat fell
ual Contractors and/or nu pubeonMrECtOrS! orsthired and/or: d/orvetained: were tiot: ‘coimpctent?that: tthe: ea
134}; in invtheir, reoniiwoilibemmel avallened without; knowledge: of opispection forpdtegko,
14) d:thatthezp -persons:workingzor MzOF: using: jadid=premises3 swould:t not:be;
15,'f aware “of the: “rel apie cohabit the 5 premises:t to: which {Hey were expiitil, osed!, |
16 | 55. _Atsdll ies: eationedsherein} ithe? (He Premises DEAS fants) Sid! ea re
AAI negligently:fuiled tou snibifitain MMROBeHMpECH SVE, OF or pa ai FC oT A
18 | Gi corrects ror=foriwarn <plaintift: Warn plaintiff; DOUGLASTWILBERTOF the the he [existence] of; of, the aforesaid)

18 3 Aiipgerous Gonditions: “atid hazards’ ‘ont sai premises

[20 | .. $6: Ate ried! thie? Preaises ee ses Defendants, anid enc each ofithiein! mit
‘egy! MEW) repiventigrant eacienisosed aes containing. producta i fin’ [construction carl
£22! 4 Fen grovation) hired! (Contractors! for? subcontractors} . coreated and/or (approved ° buildin inl
931 spedifitafionsysupervikedion Foiled tojsuperviseicohtractors:and, evbcontractorsy:researched:or!
. #4 failed: itozresearchy Hfestediorfailed t to test, warnedior failed:to: warn fiiled-foyrecdll OffetrORE.
£25] Lt beled. or:failed-forldbél} failed:to:provide protection for; failed TO provide: a. SS SATENTONEplaCe

126. is fai Sled f fo) [provides adequate; safety, (measures, (devices and} equ Equipment); failed} to io provide}

E27 l adec equate VEREIAHON, saueaTRG provide, is asus is rome abestor aon narRaro Te

] co STStruclion land Fenovation rand] failed} tox provide, Gufficient=p “protection! It6; ‘plaintith ont |

3 oe _ 2203 th

‘i “Uw er REAINETTEESP COMELATN —__——— |

a

Jat

 

eee Te Aer OE eNO OnE weet meme amemen ~ eee wae oe me . cou seema nee,

ea Ee ee Fe ® Po

nngorouscalfbome:asBesTbgifibiys WBE RESERE present Onrandiabout! Said Jpre remises: while ad :

 

oar AES Bem —

chy

   
  

SO ca ME ea
TM gree Boe emer pete ear eae perntcars wormpmecjon ma © peta MR 5 ARTETA, ni pera yo

   

—,

SSP Bp LT

      

np ou Petree NSO ete royal arte

 
ra

 

Ohsert

 

 
  

Case 2:19-cv-04940-SVW-AS Document1-1 Filed 06/06/19 Page 21 0f 36 Page ID #:31
( ma . CO .

 

 

  
   
       
   
   
   
 
   
  
  

 

 

 

 

 

 

 

 

“ ¥

i | ihazards Sfiasbesios iile-dailgSrot whieh Said Me fenaanis Were aware) “ |
3 i 57, AWall times; Herein mentioned; He: Asbestos containing produc cnc ban i
3 || nc anit ey eabestoRCoMainine (Wulldine macriig and produc) wo) Be ell PandlG.
4 : (and /oridisturbed ‘onthe premises jof Premises: Defendants, and cach.of them causelipersondl, }
5) anjuries Sommers consumers; workers and oles, inching ee |
Gj Suite cp tuetaremowed canis Sent in aun xeegonlbly oreseebly hereby

iH jerdering these; premisés ungateand datigerousth Solisumers\iusers} bystanderssorworkers,
exposed thereto: including plaintiff DOUGEAS, WILBER: a

os, ‘Atzall times therein. meritioned| {het Premises{ Defendants; and seadh.of{them,,

i

iknewiand could-forcscc-thatasbestos:and.asbestos:containing products:used,:handled'and/or:
Mata ee acndtnnd Bota Gawd US ‘eaned precy ot

 

Teasdale SE:

 

 

 

 

     
 

 

 

 

 

 

|
sa
1 EE j) disturbed kon} [thei said] defendants} premises, arid] the, asbestos) dust, (debris), fiber aid! ‘
ii 124)} ipafticulate:releasedifromfthe:samef crcated ain tinreasonable risk of, Hamm iifto persons entering!
i fa | ‘UponioF present. near, TOF about thé premises Of said defendants.
SB . Pay Fe ene mreneeg Few Pi Bee Bo Shmngey tI a
a f FAttall: times: = Lthe® SESE 51 Jeach-ofF x
a (fa: | ‘ [595 Buel es oer mentions ithe -Preinisest Defendants, Jand each of tren
a8 : || Siew ancora easonably Foresen) on inl Merexercine el ordunty care eRiolld havelmown,
| EIS premises svoule be enlered By person, Tacinaiher aE DOUGLAS |IERER, |”

a —

| Gvithouttknowledgerotyortinspectionsfdr defects tor tdangerous; conditions) and, that zsaid:

ae

 

reer cle Pgh, AM Ie Raat T5.ItL, - Ri . |
[Peso ns would'not be aware of:the:atoresaid:unreasonable risk:oftharm., .
i (601,  ‘Atkaif ‘tiniesthercin mentionell] she Preniisés*Dcfendants; tandseachofthem,|
{ a - ‘w> ea 8 8 Rm " te u. ee

an ay vg: 3. et Pret Pair get TO GT gt gt grt genre reeng
| kiiewjand:reasonablycoulld-foresee; onin‘the exercise Of ordinary.care-Should:have:known;;
4 Los 3:
t

 

| (ibdl:ihe asbeSfos dusthdebris; ber and particulate released into the, ambientair on adabont

 

 

 

 

 

 theypremlisesrcf:sdidixddfehiaaniS] BEMerSteU THOM (IHS SuepAUOVETMesEabeM' sce Randling!

| and/or, distirbaricé Of the) Sebestos id (aSbEstOS Containing} products; lincluding) iBestos:
(SAFERSORABIEETISE Of iar to (persons éentevingNipon.£or'Deihg present] near ‘or, Woultrtie;
premise saitaendants, . 5 . fe

 

Gi. ‘Atdil‘times,herdih mertioned!.the'Premiises:Defendanits, and.each-of them: Hid,
u ri . er 3 3
mrt ft { 3

[a.Gtity-to disclose’the:presenceiof andithe:dangers:and-hazards presented by-andassociated |;
= : a renner erery Bf prarenrereemacenant a aceetnmentannereng

 

- ‘

 

 

- .
rR ren eye Te TERY eyecare Senne et Ain meatal ina emrett 3 setemeenen a
ary enema eee nn ~—_ — nena

Se ——— ST PLAINTIFES: COMPLAINT a Voted

 

 

Ee a aS a lave a

 

cen

 

 

M2 8 ee eel emacnatlaeet

a AT EE OE EE OR UT LLL e HO ee OP TALE ERNE

Eo! aoa ateties

 
repareet

me

-

 

2

m

Case 2:19-cv-04940-SVW-AS Document1-1 Filed 06/06/19 Page 22 of 36 Page ID #:32

OA pumpmerinnee — frtimeny 9m
WEITZ: S:LUXENBERG.F.C!

‘A PROFESSIOHAL CORPORATION ” a,

e
Fahad ONY ae MA

Sl wl eo Ss cou ce mw -&

“

& . ( : "

 

|

 

 

fy Sith. siembeascont Sing; products and: the asbestos fibersréleasediand. generated fromthe;

 

   
  
 
 
   
  
  
   
  

samme dove desaribediuse Handling apa and/ordistirbanceithereof oniand.ab oulthe:premiges of
i waidMefindanm . |

 

Tl

(624, Ardlfitimes ficréfn.méxitionellthe Brenfises Tfendanis and. each:of; ih ha,

 

 

 

iq. dlitysto:disclosetthezprescncciof} andtierdangers and fiazards:présented by-and: aRDGIaIER,
| rs | eee | SG rT 3s ,
7 tisthezasbestos® dust) debris, fiber: and: partic ilhte:réleased'initothesambicntainon and a about

 

 

a Nding:asbestosl4 ah hwaste:derived fromthe: prOHISeS OF

itsaid:defendants) 2

tenn

. 633, ‘Atcalitimés:héréin.mentioned! the:Premises:Défendantsand-each: of tem had!

 

 

 

on epmrers ene 8821088 9 Ot ATE endl ON el pa mt Nae OES

 

 

ta! ilutysfo: propsrly-Temove-and/or™abate-Said ‘asbestos: Atthese: facilities: betore ondiing: a

&

 

tenant

sprésenc ey but ifailed:to/do'so: LT ho unreasonably, dangerous conditions atsthesenfuciliies yas!

=
‘yaa

“eG
i

 

jmofisuch*a Rature/and d ceistedsiong chong CHOUBESO § that ji it jas; -Or, reasonably, shiguldiliwvel Been’

fl IS.

 

nw

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13% (discovered: ‘and: j corrected t bya premises Owner using F Yeasoiables carea
144 64, ‘AvgiltimesRerdingmentioned! plaintiffiwas-continuously? sexposelR £0 sibestos |
us pandas asbestos.conlaining» dust; while Onz6r.aboutthe<premises of illic: Premises Defendants!
us} without! ther provision! (SFiappigpiiate Baféguards [By, iseidl kiefenda tS rwho) Had! Ha iy fey ay)
ig crea a :for: Sb . -_
i 4 651, Despite feiititiimnowledge,by't te J ‘Promises; Defendants and! Sach oF ‘then; of the; t
153 aid afSrésdit HOE ‘harm: savin: from; Asbestos and besos; tos prada generally; a and-from om ied
20 aise, debris; (fiber! and! paifonlats {ins stig] ambieny a Air] OD;-OF] aboutFihe [premises oF tend :
al |  Wefendant generated [from the Same-above-descnbed lise, -hiandlingyand/or, disturbance) of i
22:\\\| asbestos and: id-asbestos-containing products:on: onan: about-fhepremiseste "OF FanidideRendais gos
233 | Boones (Defendants; rarids each (ofthem; {failed tf (disclose ror: wam} persons: Tien
24 | composed d:tozasbestos},including plaintiff; of f those:asbestos:hazards and:dangers: = 1).
255 | 66. Plaintiff DOUGLAS: WIEBER was:unawareiof therrisk.Gf: Harmcreated te
BE aforesaid spresence: oflasbestos tp: pproc diicts) Gndi thaterials (onl Said= premises ,of the) Premises: emia
BF ‘Defendants, andléach:ofzthem; ‘and plaintiff-wascalso, tnaware OF the iiifeasonable risk sk sf
al be Createdzyyr the aforesaid dangerous asbestos asbestos ‘Gusthidebris= fiberand and particulate i ink: niethe|
ut = |
; | | Sse 0 TET a i

E

co

Sav IONE EI STE NR EE

crn ee hyereuammew vetoes

Sn OT ee

 

{
t

 

et Re et ee ot err Sen te ee

ay ST eae, MOTE NE OO 9 ata Ot SE aS

Aw 0, remeenrnerrer a meme erlLNRNLNNRINT he tLe

ww etree ee ee me °

 
RR Te

 

‘APROFESRIONAL CORPORATION ~~
[faster

cw)
WEITZ: LUXENGERG, FC:

Case 2:19-cv-04940-SVW-AS Document1-1 Filed 06/06/19 Page 23 of 36 Page ID #:33

a

/ a
-{ \

|
a \
i

AF
. )

     
     
   

ient air:on: sa "Bbout.thepremi "premuses:t {OE Said'c defendants?
' {67s ‘Atsall (imestherciny a ii] mentioned Ute] Pi G] Premises] 2 BontigyandcoacsiFem

he.

 

 

ay Hil fre tained:controk: Lofiheworkand! dnegligently" “failed:t touimplementi andlor: failed: toshaver cothers:
4) | inaplenients lement Te sropay, (safety |precatitions} tand/ox, fherusez0f:proper=worR:practices4 jeu yan

c | (ABaInSt] ihiosee edasbestos! haz hazards ards! fon] ithegpremiisesrof lgaid] defendantssthereby: creating ini),
(unreasonablesri Skzofsharm toxpersonszenteringzorsbeingson,: rabout or,around! said asbes |

mote pwc Thang TE a" . » i
(Contaminated premises. |
4

cow ty
w= rest az

684 Despite:said-knowledgex.defendarits,| lincluding {Premises Defendants an d each:
it

aoa

Si

y

 

fof itheti:misrepresented :that: theif: premises-were ‘safe. and “freevof defects) sand/or failec

| disclose," yandiconcedled) Jt ithe:presence of-the:asbestos, dust! [débris; fiber: ani paren ein ini
1

 

 

jaribight@aitsdn Or: dboutsthe® premises [of-said| défendants| Beneratedtirom ithe (Sami

, | MoSCHUSU Tse * Handling and/or distabance-OF asbostos-and as asboutos containi ing.pr Gadus ‘te

<
uF

a

gS

 

ANTE TOD)
COS ANGELES, CALOORNA 9OCRT

wore rn

H (an drabout tieypremises: ‘of’ f said defendants? including asbestos-laden wi “waste-derived: dfromcth

4 | Eee segrot said deiendan is} fthcreby! creating] Hi Auntgasonable) riskzofiharmyto] persons

; | ntetibe? ering Said: Jpremisesjand: Otherex exposed: Spetsons} including f plaintiff:

 

B

ANY OFFICES
EASY,
ee

825 CENTURY PARK:

 

(69), @) Giieron Raat: “acts! Sy omissions; and! represedilationsypldibiiff
| IDOUGEAS MALBER
| OFitherPrenigep/Det Setenamn, — sich (se an CaieH as|to] defendants? (Ben saa aa

Be

a

Vor:performed! tworlcon: Said premises

 

 

 

 

               

 

ty

Nee, gr ee ae eS a cmc et WNIT on Se SOR Caen Fe LA OLS,

‘=

 

Rast * oa BES me fra 5 oa ot ED

it A dBi oer a parca inthe: anibient ainase” ‘Tesult Ofthe:samné above
eee! iandlinptand oridisturban Gcrof:asbestos: idiomas comalico

 

 

| fand about: lig preiniser of said oferdans inchiding-asbestos, dadenwaste te ederivedifrom'th the! H

‘heed tk tert Lcd

 

premises of-said: i defendants: i 1:80 gf Guinigs plaintiffiwas: rexposed: ifo,dangerous asbestos: fibers:

a

 

A lot

forw EWwhich i Premises Defendants’ areiliable.

 

e

Me FOL, Au iiill ines) [Hereint tmentioned, Gespife, the kmowledge by> thei Preihil

aL

 

 

(Defendants, andzeachzofsthem, s sof-thezaforesaid-risk-of harmzfrom asbestoscand/6r asbes eui0s, seit

——

products) (ont (or? fromi its; premises}, ‘Said) idefendanits; yetained} ‘control, ‘of tthe! Work= and
negligently, failed! [tc fim S limplement fan fand/or [failed ffotHave [others] implement) prope er safety;:

ed Reale
1s

 

 

 

4 w23n :

= tear nT iss torte sarees oss

a.

  

BH eae a UN Te

 

 

eK

pis

wee Be
:

jadvantages ale FB HeenaitS” erequest] atid] {invitation;| fwhercupon! [there fwas' (anger conger oY al I
the Bid sien Boa

=

i

   

Semieco

¥

 

PE ALVES nse rie ig ee IRE

TiRe eta wucaalS,
Saw shea
mienierw we rney emma mare giyairwntenetn ses 8

feat

    

ae

cares aon a! ws
ee tee wt sore real sata emer rere mY

 
CFSE PAK eee

 

"a R- go ‘é poo Av ered soo 89 RS Seo

Case 2:19-cv-04940-SVW-AS Document1-1 Filed 06/06/19 Page 24 of 36 Page ID #:34

. pot .
. Lf - "
° » ; f

{

 
    
      
  

 

r ee
precincts; and/orthe WSCSGE proper worl prac practices c5:t6:

 

 

   
 
   
 
     
   
  
  
   
  

 

 

| “torguard against*thoseiacbestoshazard
2 {from ‘oni the Saifie-auove:descr bed use:-handling"and/oridisturbance ofasbestos:and/or sires ‘|
3} il (PrOducts?oni (or ~frony Said® Said: d:defendants? promises} creating? ‘an! unreasonable irish jofihanm: 6 |
4; mse (PSISOHS entering'or ai BgingionySBoutly raround: id: said:asbestosscontaminated premises:,
gi he Avail (Gites Rercinzmieniibnedl ste Premises: Defendants; zand=each;0f: them |
sil en ade EA ig AS TT = and:
dl thargsersoRasbestuscand. asbestos:products; aswell asjperson§ Ghtéring-or-being: ig on.about onyabout sa :
. Be around en premises whorwoulisbezen expostd.t0; Asbestos} arid asbestos; containing products iE

had iow knoWiel(gerorinformati ation; indigating {iad 8 asbestos} could] Calise injury an aii
figeg DaRSndan is katoi thatthe “users “GEASBESIOS and! asbestos-contaiming products; as;

A RODLD ATEN AN Mio

 

 

 

 

 

 

 

 

 

. een "On; aon oratound pene nicotene

ul Jie Te

Bes i i lasbestus snaabesiaoonaline predic, jwould) assumeL.in andLin factydid: jaccume;| sume; that afl

a eee iret {OcasDeslostanid asbestos Containing products wis "gates hier im T facti niijoponl

SBees| (1avicw ee intendedstosinstill avfalbe,securisioat-tel
a i - BS = Fah pres FR, o go . “s tc go CEI if

asi oa :

 

 

 

he Premises Detendanttsrrindieach oft baw ini ile ASU OER |
jsplaintisi: DOUGIAS? [WILBER dnd diy ohe-sitnilaly Bi itunted! Japon inhalation-phasbestos,|

id; ae oe ine i et subg cs = Be aevelgeg taevengtle. "Gonos rol

ae

 

  
   
 

 

 

 

 

 

 

 

hee semen

Federer maracas

By Benfie yD fbi py Hiersubsfantielicke. ASSOC: i

 

i ill willl existe (Glasbestos; willfullysand:knowingly . concealed and! actively: suppressed i and}
L-promoted! ithe! isuppressioni rom} lll (consumers and] persons entering; Gr "BEING (OH  Onetsaid)
ay premises) fincluding: : jpleintite “DOUGHEAS "WIEBER, dinedical! and} Scientific [information
ie concemiing| cihe: hedith hagards! Gesociated (with liflalation Of? asbestos fincluding} ing ce
substantial risk Of; Sein aTOraea i iherefromtn/conscious disrepard:Of:themiphis! safety-ar ra

a 8

 

 

widen

““"PLAINTIFFSICOMPLAINN ~~ j

Ce ee A eel ee Tea gamepad eee Nt

=

 

 

Gil

 

 

 

mE Le tire end nden tan]

see

 

pevnntere wee eivveldsneeane
;

 

went ek + comme:

ww ee FE
o 8 eh CROMERRCRTOINT By TE TLE om

Sa

a

 

NMS

“RAW OFCES LT

 

Rqiaae
b

Case 2:19-cv-04940-SVW-AS Document1-1 Filed 06/06/19 Page 25 of 36 Page ID #:35

( (4

   
 
 
 
 
   
   
  
   
 

 

 

 

 

 

 

 

 

 
 

 

{ |} eltare:Or wears) ConsuierS;fworkers, persons working on around the prémises*orliving=

E23 | eisons:éhtering or being onbaboutoraround said asbestos-contaminaled.premises:
3 it “74, ‘*Ratherthamattenpling to:protect,foriwam:personsientering orfbcing:on About
rfp GE-arouad thepreniises, the highsfighio ij uryzorzdcalfirestiting:trom exposure:to asbestos:
-Se lll aidkasbestos:containing products;the:Premlises!Defendants, andzeachzof:them; finfenti alg
£63 FRILL vo-reveul hel Rapvile ge oPsdid ss fraudlentByrconscouslysand.sRAiVBly izle
7 | | aad! suppressed said! kniowledgextrom jpersonszenferingzor! being on; zabout ior around the :
ig | | ees iain products:wereyunsefé'for-dlliveasdrlably foreseeable Tse |
(5) || witty te: RervowrTeRge: cot he Slsity cof" sid, inipiEd FEpTESERTAIONS Seidl derenelan
qt SECuritVoant i

 

=

re ca em

| propagdteiiiniisinformation.fofinstilll avfalsesenserof-secunityzand Safety;te instillinpe rsons!
ire ~ < tye COPA a Hg eta Tyee Ta eran vac pare aceon care emrepens gy mcecmroentan #9 FR enum ne ala ae i
enteringrorbéing on; about/or Ground: the premises a false REMC TO Securityfaboutihe:safery!

mm
ir

sure

 

kala abe SS

"y
\ v
- arerrmepn game merry age pee A TO ee ee Bg me Pate FOE) lee IE
(75: elhiso‘doing; the-Premisés Deiadans an Penh of tem ie-soail ymscibus :
disregard for the safetyol persons entering or beingion, ‘about or around the premises,/in tat}

 

 

 

  
  

CENTURY PARK CART,

 

MOTD GIR ee ee —£rn fe eet gay!
saididefendants:had Specificsprior- knowledge that-there;wasialhigh.risk-of injuryzor-death;
16) | resulting) Rom sexposte) to) ‘asbestos [or asbostosrcontdinine sprodiicissBcihe) wsdlion (the)
el "os es ar - = yy . rms Fog atg™ sg) - spore gong) tenet EE
F7q|{premisesy including jbut:notilimited:to:mesothelioma:, Said: knowledgelwas‘obtainell:inipart;

  

eta

 

 

 

 

 

 

Said tin
= : eet aes en a te eee A hg he Seater aatictey ery at aad ad ages pay Mens cpt gen maa FF i
18} Epropitgciant naz shidiceyeovornmentzdai, avid nedicdl [datatto’ Which, Sait détendints shad
© i teeth tl eed aT oa Nas . 2! : — “il
19) ‘ access} as: well-as:scientifierdtidies -parformed-by? at:the -frequest-of tor-with:thevassistance’o! 5 4
<< ¥s75 i yah mn * 9 oo: gp siy y 2 tte a ee 5 " tt
p20, said défendants; aid vhisiiknowledge*was:obtaincd-by-Saidtdofondants on oF beietT O32,
p23 | arid thereattery os ; _ ’ s | Af
a "76: ™ Thelabove reterenced:conduct-of- said- Premises Defendants and eqghof-them: 5

 

 

iesfinanciall interestiof/said:defendants' andsinspursuance:of said}!
. * %

rn

8

sot orto SR MY RSH SE Le

 

wn wim etna lee Py. ON Tt Ey MD > mf Fal rx By 4 ea emt por | ly
persons’exposedito} asbestosiand jasbestoszcontaining products; and:were:in fact, consciously-;

 

 

 

26; 1 willigg TogyerinitzaSbestos and.asbestoszcontdining products to, causé inijurystodworkersyanidl
revel] ee ny FT Fee et Ser Mg sre peel :
paz | usersithereof; and:persons.exposed :theretosincluding plaintiff, ; ;

p
ae ta

E25 iey

f
Ferrero ee wee rE rr rin a ait inca, Renny Se ets mere ent petite =e E

a cad RLAINTIFFS/COMPLAINT’ SSS

 

 

He.

financial,motivation;' said defendants consciously, disregarded:the:safetyiof theusersof, and:|9 ‘
1a. on; "Said O! Ly, Glsreg: Tely 2, ANG!) 4

"i. “With GllutkHOWedge, SaidEProdiet) Derendants;.andt each) off them, opted;t0y)°

   

ire ene ations aneonia amet srnteaateanente

 

 

 

 

eareereeaie te
Case 2: 19-cv-04940- SVW- AS Document 1-1 Filed 06/06/19 Page 26 of 36 Page ID #:36

“

  
   
   
 
  
  
     
   
  
   
 
 

 

 

   

 

 

 

 

 

woperen FI

eo ( (

° lis siamo; distribute-Ant:install Said asbestosand asbestasrcontanimnepredcts, “ |
2 "185 Despite the thé Knowledgeé-by, the: ie Broniises Defendants tantTteathic of th them} of ths
aye | aforesaid ‘ris risklof'harmn from asbestos-and/on aSvES asbestostproducts onson from itsspreniteg-and
ai wWittiontTatte tempting to- to-protect OC PeIsONS-Entcringzor' (being; Jonabouts ‘orsaround,.the premises: off
Si nSRHIBHEaNG isk OF aig oy yj Oy Ueatli Fesulting) Fomzcxposurezto tasbestos [thezedidi sites
ai premises; = the Premises] Defendants: and ‘each, tof them; 1) enegligently: provided} sa
a? : equipment rode) and| maenaly, fi including; [but notilimited fto, 13 ‘asbestos and! a
‘|i containing products, to. workerszand-offiers, fincluding: plaintiff DOUGEAS;WILBER, which;
9] Cael Bas risk7of, hana hari: =to ipérsons (eiitering. said? Epremises and: persons Exposed-té toiasbest a,

srr ater eae tae ee al “ — ArmemtBranbett nt
‘

dust debris fiber and: ‘particulate | Homftherasbestds!ahd ‘asbestos-containing products used;

10:
. r 5
Ve IBanteg or ‘disturbed: as heréindbove-described’on the: -‘premises-of Premises: Defendants;

 

SST TATE II

 

 

 

 

 

 

 

 

 

5 rea i ; 79, The) unreasonably: dangerous) (Conditions fat; Me F premises] OF “the Premises,
2 || [Defendants Wwasiof's such anatureé and existed‘long etough so that WHS or reasonably should]
3 41 [avelbeen; discovered: aid CORTECHEN BY said, Abtindans seine reasonable care:
B ; (80., AS:a‘consequence; exposed: f persons incloding: FRAT enterelandperformed !

 

 

"16: foci and] Onvsaic nysaid ‘pre mises Which was for defendants” ibencfit! and] o advantage i and sat
2a t Repondlatiaty jirequest and: imivite aud i iivitation. rinis0z doings candtasia: sconsequence thereoftp ‘plan aR, “ ‘
exposed tordangerous iquantities lofLasbestos! dust; debris} fiber and-particilate (fonat the: ‘tg:

pe yemises ‘OEP Premises’ ‘Defendants: i
[sh Bidihiifis:wereunawaré- Ofte Fisk o of: harmcreated'by. the, ioral pemce of

Zi, AsbestSbypretie ‘and mmatéri Srials or [said-premi Ses] arid nepligent iprovisionyof) enum
eal pro and cmaterials}, srehuding? ‘but but (rot fl limited] (toy Asbestos (a and] asbestos: asbestog-contdihing
Para

   
  

 

 

 

    

 

 

 

 

 

 

fay Festablish esiblidhi thatitlicivzactszand omissionszwere fhe:resuit:of-achial Conscious indifference to tue:

(28). Frights; safety; tand welfare olipaintifF DOUGLAST WILBER; anidithat,such‘inténtional ‘ ‘acts:

TOT Ay, aT ap THT MTTS

&
‘ passers tt eg eae pea OI oe eriraemis ny me nem we 8, .
ly ES SS ms ep y; AINTIFFS** TEOMPEAIN he bad tae = seenel

’ .
HI . - . .
we a7

 

i
|
a 28 f austained Tbyp sisiatiiitan —— that:sai i defendant domonsiednud iantentire-want: eas “CareLas- x ==
I
i
I

n Ee 2
ean d Lonetinatit ak till ol Died ts Wet beeen he ad enenaona Reb saveatier tah site a

. ROA LEM METI EP LE NT EL SEI LL PIE POET TNE PIN EE ROLE RRR RRC RECN STE, RETO iS UL A EO A)

~ ee Fee parma Meee amemnerriate homme Le Tn em LR NTI Hn given ome
eet meter tarerenenet

 

ae

 
 

ane ney

 

Case 2:19-cv-04940-SVW-AS Document1-1 Filed 06/06/19 Page 27 of 36 Page ID #:37

” ~

 

 

 

 

 

 

 

 

 

 

 

 

2 C
é .
re i
|
t | | aralomissions ETE Substantial factors:in Causing hisdiseaSe andANIUTIES, a co |
(2, 83. ‘Plaintiff DOUGLAS] WILBER'S [injuries andl disease were, the iesult tf;
3 intentional-acts: and/or omissions, BrOssziies Hégligences and:malice inttheruse offasbestosrat:-the:
fri premisesor the P ‘Premises Defendantsvan dreachs ofit thempin: -thaf'said defendants, hiad'exc aduty: i
‘5 properly, remove remove: sand/omabate tersaidLasbestos: sal Rese: facilities:before, ondiring,hissprese ent,
(6, butfailedtodaso: |
it 84. ,Aszaudisect tand iproximatcercsult ofthe: dforesaid| condictrofisaid' Premises!
ig i Bee | Defendants endteach:oF them} plaintiff DOUGEAS; WILBER ‘sufferedisevere and: pai :
{93 | injuries‘to:his; ipersonyand'p plaintiff’ sufféred'damageS:a8: S:alleged abovel.
i0; 85.  Anjpafticular, pldinfifts would Show that as aleged Herel HERE ‘action
is ja MBxonghout thisccomplaint| that Sich ! ‘inténtional, grossly wanton acts and onions by}
-said:Tremiscs Defendants! sand JDOES S} Lithroush-400vand-each Of themvand:-their oftieerss},

   

 

 

direclony; ; (aud inanaging agents! inclusive, jwere" substantial: factorssin insyandsparticipated 4 inyt

—

| guthorized!, EXPIESEly, fai dfinpliedly Tatified, 7 and and fhadfult fRnowWledge: oFlor oi Revs)
ey known-each EBay as acts (set* forth | here (causing zhis! disease} and*inji injuries!, (As {the above’:

w

7 a

s “
on.

 

“jfeterenced “Conduct: Complainediofiinithis: complaintiof: “guid Proniives!DicfondaR sont DOES! ,
| but eh] 4005 land, each’ fof th A them; cand] (their officers, rS,, (direc it idirectors:, and| : mnandeing agents,
| nfulTeyvan: rand is-vile; 2, {Base} willful, smdliciull {frabidiilentl .oppressive; oulrapeous,-and |?

 

   

#

ES

eS

 

ia!

; Stid:Temises: Defendant a eae on x ny Hcy emonstineg Sie ance wan ‘Want ott

 

] sl §

 

{indi Hergnge g) 6; 5 HE i is safety —_ iso i SUGHAS! SHEER = Wucaeea atk 4

Walkers} exposed?tofasbestostand) ashostos 3 prodiets, 60 ea Bsfigtdial [forsthessalte! of

23; — ‘and! byFwaysof punishingisaid asdid deferidanits} fseckjpunitivexdamages! according: fot

fo

meme nen sete wemmenentn

“wy
)
Sa

Mea Teas bteh inborn aie Wedel * Rei Teaaes tel”

 

8

24 il] prot

Ptr

= ve

a oe tenn wore EIS SEE

   

3

B88 8
Sse

et

B

‘Si

Bho

Le enemy TNT a

I

nm of ao oad =

es
Gary Soe cnerer settle A Rie Dlensmnen, surontettnes wearrarpee pepe

 

 

 

 

Baw eee om
SE Uy

ETS ie

 

 

an

PO AT TOSIT (ES REECE OB

FEET. DUCT

a.
a
o
Ri
a
=z
=
tea
oe
ni
=

Case 2:19-cv-04940-SVW-AS Document1-1 Filed 06/06/19 Page 28 of 36 Page ID #:38

 

a 5

Past
rb

a ~

a (

FIRTECAUSEORAGHION == “" ?
|
}
t

nee re tt ts vi! &

     
  
          
 

(AgainstAll Defendants:and DOES throtghi400))
G6] Plhintiffstrezallege andiihcorporate here'by-feférence, ,asithioughi fully =
‘atlengththercinzalliofithe allegatic neue ie pis [l ncaa 185° ee 7 |

 

1

 

  
   
  

rea
a

. Pi OL GLAS ‘WICBER! sustained) injanes sansed! [by [inheistion, of

ma

 

 

 

 

i
9] \jjt ‘aSbestos:fibers as: ‘alleged herein héréin abovel, [Prior to/the™ aforesaid injuriesypinintte eATDOUCLS
is IWDEBER? was-ablé torand did’ i perform Mites as A-Spouse, |

 

DOUGEAS; WILBER’ was-Une ableito:per sperform-the riecessary:dutits as:arspouse: and:the:work:(i

 

89} Subsequent “to, (thr (thie) [injumies; and| as AS} [a prOXiniatel iresuilt} ttheredf;, plaintit |
i
|

 

Seeks gy ae
Vaervice usually: pertonned in th inthe qarexnjaintenance; and: management, of:th the: faniily’ home,

 

Glenn Fo fg Le

d (here efure wreliias guistained | ‘special damagestih snremountavhichrbacnotiargetensfil

a

 

mn

scertained and which will:t ?be‘asserted accorditig't to proof.at trial.
"301 Subsequentifo-the it injuries; and:as!a proximate results ithereof} i plaintiff, FAITH!

WIEBER=sufféred) lossiofi consoftiim; :inchidifig; [but not Towa SPE elimi imitation, jlosg] bsg of
| series malil lig |es0ciety, comfort; cnanienin ies and: affectiontof heraid)

|:

 

[G

 

3

5 SUS
‘ moni iyh

aOR eS 8 acs ea DIRS oOo ES RO

i eta

 

 

 

t
g
2} ES,

 

hat

a

eo

spouse, and hasisuffered Sévere: Tental anid emotional aistress a “and. general aervouwtiess: asia’
® .
sult thiéreof!! ce . . , r

parame a1 SS

oh UNS the above referenced: Conduct. -complained of. Finis: this-cormplaint’ fof: ‘defen dans

ik

‘and [DOES] 1] ithro through eh} 400, ¢ gud (each off them, inclusivesswas tand fis wile; (base, willful, '

 

a
pee
iio

 

nat senate he oe fnk

ww
oo

Hl

sre, snaneante

 

ma

8 8) = i IS

a

 

 

 

 

 

map 4
Malicious}: fraud, oppressive! Zoutrageous): sandsthat said! defendants, and:each:of thei, i
ee -~“ i
I a npentiatiancie wantiof carezasvtozestablich that their, acts aa ana FE 7

 

 

 

 

 

“i «TRLAINTIFES COMPLAIN: Sa a

uh)
HY

jas j
\
| | 28s . |

.
ms oF
5) 8
9 hg ote renee sree ent ele arate atement AORN Eaten rast canet tei eutive

a weet Sacre a! Tet

 

 

 

 

sereees

 

TE Ste SE Nemmtmtgenintnenin fen penny
_
Case 2:19-cv-04940-SVW-AS Document1-1 Filed 06/06/19 Page 29 of 36 Page ID #:39

  
  
   
  

 

21, For:special damages: according toproor|

3l, For.medical/andirelated:expenses according to: proof, -

 

, FT j :
+ j . iL,
1} ‘ - WHEREFORE, plaintifis pray, judgmentzagainstl defendarits,;and-DOES insigi x
i = t ca — et
2 ns a 400 {and eachcof:thempinclusive,as follows:
; 33} 7 ith For: ‘general dama ages: according:to: proof;, zy
3
|
i

tm of
an

we

 

ee cen NPE ATT IS Ik PLE fara mee IE,

 

 

 

 

 

6 | 4, For: ‘loss:of income, earning: ‘Capacity, earning potential: according: “toiproor.
7 Si, For:exemplary-or punitive damages according to proof;
8} . 6 For:costs'oftsuit herein]

 

&

|
|
(7, For prejudgment’ ‘intérest-on. all’ rdamaETe agallowed & ‘bylawsr ‘and, ‘
I
|

 

  
  

Sow Poem aoe ee ec

fn ’
21g one alle cnt TIMUR TIRES Ot Mam ROO aa? . tether Yipee ammmein, eben IE TO tates abe eT TOI raven maven arisen © Ose eMmaee aw

   
   
 
 
  

 

  

 

 

 

 

 

 

 

 

tO Sl, Forsch oie and furtlenielief as the Court'deenisjust and:proper:
iE] | DATEDEMay7,2019, VEITZ SO NEWBERG? Cy :
alee, ye
Baliee 12 fa I
sili! _
aabea, is SANDOVAL !
al 4 rAttomeys:for Plaintiffs;
NE (B31
See i re
és DEMAND: FORTURVIRIAL,
a7! | planiiedenand's wyury; sary ishowall Weues:,
185} DATED say 720193 OWEITZ-Ai GU XENI
By |
20 ||} , BYs_t/ke
__ At . EEONARD: SANDOVAL”
21} rAtiomeys:f for Plaintiffs
22 |
24s
25 |
a ,
28 |
| = oe -_ os E29 as ret
| a SS SS SPLAINTIFES COMELAINT, SSS
i}

tat * . i

 

 

jo ht rele

 
Case 2:19-cv-04940-SVW-AS Document 1-1 Filed 06/06/19 Page 30 of 36 Page ID #:40

® a ( (
. = “wt «
fe . 2
6 PRELIMINARYEACT: “SHEET;

 

« . ° ~ WERSONAUINSURYCOMPLAING)

i, SACREHOENDINFORWATION,

   

 

 

 

 

 

 

 

 

 

 

 

 

 

4 :
wwe oath ye 8,
. on ubag hemee te Sei Be tito PEE OT PAN aA LT alto hone, err rements alan hanranmvevtestwccermnes metteeden

 

 

 

   

 

   

 

              

 

 

 

 

  

 

Seer

  

re, a a RSE a tame te W

k
i
=
. (NSRRERDoUpLeE Me rare
A 6 ig ty et . nt
. a Address ; eee eee SCH amon-Grovel _ _. swe sree = SHRLETCAy me oes
SS ees eae tal WS Sead eed atte = a ee
, vyte te me pee, me * £ eRe ee oe ae .
i {Nimibér-ofiyears:atipresentiaddress:33 ‘nerajpare Wing trcarenesmte ED i
; . iDareror: Birth: SOI OS Naseem °
i [Based onthe current facts+do plaintifts).intend om-fili fing raolion: for preference?!
Koamef VER ezeeNe rece DON ot’ Know; .
. [Have you: youreceived,-or: WAVE youd) ‘applies: for) Medicare:t beriehits:or! /Sosial!Securily'Disability benefils? a , d
eave “RENO "
tHaveiyou yourever: resided, fin Californie? X____veg ,.__.__ NG; Ff YESS | arouse eitiesein (Galifornier
_ Where you; nresidediand the: cdgtesiyow’ resiyou resided: sided ineackdity: BO”
Benliigiaite Grove eecemenn, ° [Dates yates [1070-- presenti Treen cb ‘
City: ego; LemoniGrovel B= Dates){! = SSS
F I
em scene EM FEE ES gre RO RS ere OT GIP Set ro SPAN ?
i
4

lik, : Ei fedHind ‘Madmen e

 

alts
in
$a
5:
|
i
rat
pal
a
BI
Le
f
ce
Bp.
a
8
is
7
A
is
ie
ie
ioe
Bi
i
iL
&
3,
: 8
a
"2
g|
g|
s
Ba
I;
et
:
io
ia
Pe
ig
4
f

pee

For] Gach siesozemaling praia (which) soul tyou were ePosel, plead 4s provide Iie
re ‘information (fill'in thechar) 3] ee eseee. E

 

i

3

i

dl
aE mT LTO

 

i ee ee ee
.

a.

 

etal hy ors
recline na, nef bet So Maraeenonel (Page| 8

 

.

 

.
nett, Ye Mua
TIENT RIE

 

 

Fee eeeeomncey

 

Case 2:19-cv-04940-SVW-AS Document1-1 Filed 06/06/19 Page 31 0f 36 Page ID#:41

os .

f / ,
{ {

 

fHave you'ever-servedin‘the:military2. [XL Ves: _.... ._..__JN0

 
 

 

 

 

 

we

fifiyess
(a), lideritify'the’branchtefsery srvice US Nai tse eee
{(b) Identify-the qe MALES OF SETVIGSH1970= 4890 erent — Eos reper LA 5
(6) ideritify-tHe-rank-anditiile Machinist Mathes eet meme! nin. enn,

el f tne act i ‘tana Head “baal we a
fil, MEDIGALAISTORY,
‘I Which? FORE: following: ngidiseaseshave: eyo jiibeen een‘diagnosediy with? (Check:al} thata Lapp ply: yi

X1___.f Mesothelionia( pleura)))
HMésothieliomax(peritaneal) _ .
{Lung ig Cancers Squamous’ Cell/Adenogarcitioma/Simall CaWOHREEE Circle:one)]
== Sel

——: pASBEStOSIS

a. Pleural Disease}

 

 

 

 

 

 

 

 

Jerennanasian
me fOthers Specify ss mrs es. -eeeomemere ee! an
iS erences Pr cee
Qn  DRLSTOF dingnosig anid niaitie of diagnosing doctor (per disease, if more than: NONE) Peer one

 

eor2/eore;THEsdere'Ch Christign pl mone meena AE AE
Oe ae Bac ginal Ptah Tate ireachanenaeiciacont = Sacianmnnnsoniaraleniiondand

& ene

3, Does cany, jpatholopy, material [exist-ffor (thelindividual claiming yan Fasbestoszrelated finury?)
fx] _ ses —...._ (NO:

a al yl a
TEYES, please: identify whintniaterial ext Exists and where‘itiis ipresenily. oblate laceneeare cre
at K ¥ f te ny eS Fre tils pment ld a eet
. Pleural: BionEy;. ‘Navel Medica ;CenistSeh, \.Dlego,-34800.Boh: ‘Wilson’ ‘Dr. Sant bisbsGA 22138.

 

 

     

—_— Sa cane eee dT aN aad NTE Se ee
"

 

BS nate are

 

 

ah, Faye youener smoked jreceesa nV ES1 wx
IFYES, sith yeors: and 'quanitity’ iy! smdKEAOTOS = JACKS PETC BY Semmes mae

Lyne esta A eA eid Weiland ntarastatad bentonite Walisl testi

   

k
g a
w
&
‘Preliminary Fact;Sheet=+ Personal | injury? : Page|:21

 

ROT eALERTS RIG I EN AMM Sa PD

av oteceeen: #3

 

aw ow homemeen meant heron etter

1
tee ee

LN Whe re NP TON ath, “eae 8 Oates

arene

w More

wee

 
 

coal

i momo

am”

Case 2:19-cv-04940-SVW-AS Document1-1 Filed 06/06/19 Page 32 of 36 Page ID #:42

fv
f
A

f

(

 

 
 

 

  

*

 
  
    
  

 

Si

San: Diego N Naval
! Shipyard tong:
Beach Naval’
Shipyard; Pe Peart
Harbor,” "Tadd!
Shipystd; Tecoma;

 

ic ct
3 Say Diego 'Na Naval
Shipyard: tong.
Beach Naval
Shipyards Pe Pearl

 

; Shipvaid: P Pearl
arbor, 5 todal

 
    

  
   

for: (or gosketsy packing!
thsblation and Snand =P

    

  
  

   

EAE

proseaeee! yard an | a

 

 

WAS) uss; Thomaston] |
Eh

[50-28 ran uss ese 1

Harbor; T Todd) i
Shipyard; ecorne, 1

7 WA; Uss.Thairiaston E
isp-28:' USS Orteck?

DO: BB Tenner! Direct Occupat sian

  
  
  
    

Shipyard? Tacaria} ||
WA: uss Fhomaston'

sonia Tite a ide ws 1

[Eee USS Orfeck}|:

  

i eo

ae
Bice
eH

i
c
wy

vee

 

8 eet eI
Cee NO PETE ee ee pe

i, ,
i

[Direct Grek Occupational |:
= tT w fad owes! fs

i

.

mre) pony pom ee re

iH
ji
rao NN eee

 

 

     
 

 

 
   

oe SS
lloieer oszupattonal

  

(|
A

Oe Oe D Eee a cae to

anda Os

idstpenserare
eisieenre

Ss

Same

et ye
pay eral Renin

\

 

   

oecome

Orr

 

eure Ve Hey

os ee Ree ete

CPL Aee pitenertrmumrne MACNN Stine FoR RNR S we I cue

eeerrs

 

ee
Case 2:19-cv-04940-SVW-AS

y

(

=F

C

wy
2
I

    
  

 

Py BS FN POE nN Serres

 

i EXPOSURES .

Sire rare ee

 

oa PT rte Pr a tren tan tena re
mn nmr rf gypreennerencentatnie eh TNE | et EGER ew Bd SE

| |

 

 

  

 

 

 

 

 

 

 

 

 
   
  
   
 

 

  
  

 

 

 

 

 

 

|
¢
CBS'CORPORATION, t t l
kj VIACOM, ANC : x !
ruccesiot by m by rr merger | rt” : Si. DieRS, 5 Naval} .
ite: aces ; shea dilong}
{corporation i i each Naval| I
Wkjay i | he sei Peaitl
WESTHTERDUSE "hacor sare { I farticn Youd
ELECTRIC; compressors; Shipyard: Tacoma - |
CORPORATION as as, |pumps,t turblies; 5 way ‘UssThomastont!
Wii successor in interest insulation; beset, | | LSbi2eF USS OFECK
E []toBESTURTEVANT? land BAEKing! o—c¥|1970:T306 |) U5 NOW. er DDCBOL =f DOCt Bteupationst:
—_ : H orvmete HS _ TO Gee" | ook ed i
Ep « San Diego Navel) | A.
po | | . tee | i
i Beacinaval] |
E { i | Ship ati Pearl] :
e i] i HarbopTodd =f "
Fos ; Gavarco./} Tp, : Shipyard; Tacoma; |
a gi¢ diviston’ of for gaskets; pa acking, WA: USS Thomaston} i
lcaswoto ea mand! | LSD-287 USS Orleck 3
Pm iibustaies valved 1570-1580}; a pppeat bifec 4 Cccupationsl
b 5 c , - | _ : sais in Diego, vill
. | Al | Shipyard | ong
j E Beach Naval
& | . ; Sheva restl
\ Harbor Tod
Shinya eae
F . { : Le m WAS! ‘USS Thormastan
| forgaskets; packin; Wns-29; Ussorléck | |
B g Ingulation and pice a BD-ss9! se pice Gey jecupaitons
‘ i —e _ a | ao
: ; | i
: ' |
| ) |
| i
f | ; for gosketsrpaddiy, WAS | 74
;, 4 -|tnsutation; Fumes} , iltsp-28; USS Oricek’ | |
a and turbines bern} 1970-1980 \, <a US NAVY pore? App-esa, orn olFect Occipational;
& (jad wast Sy ER = ;
I ‘ i [ssn Gitego Naval | {
@ | he ; ; {ishipyard; ‘tena { {
} ! iE Beach Noval |
| Shipyard, Pearl t
FLOWSEAVE.US Harbor; jtodd |
. INCE Tindividdally 4 Shipyards: Tecoma]
and os d os wceassor in forgatkets; pathing:| Was A; USS ‘Shofiaston
interest t to S'EDWARD| insulation’ snd 4 i iS0.2671 uss! ore FF -

i VALVEFINE!

 

 

 

 

 

valves

‘oom

 

- ” — Brelininary, Fact sHcet]

19701986 i

A ET a as
.

 

 

us’ NOV as po891- Direct. Gccupetional:

Ci PE EY AE EOIN LS ESA a rt SS

 

Document 1-1 Filed 06/06/19 Page 33 of 36 Page ID #:43

ORLA PTL ETS Ie REST CANE Tee

    

PEAT RAY

rarest TOT

 

tag ntact a brine Tasca} ras beta,

nn Tene eee eC a AS 8 eat £8 Giron

OEE TE CATS RRL OED tat og Ne SPOT NR LTO eA Nae ahah OPER OW MYON sNyeer gi

wires

 

eee ewe me gt

when >

 

weet ee
er

.

tru ty

 

oe

. {

* my

I ne Sane E-—yucmgennnnnnennuwnynenny sestienua—emer npr ~e :
ilEMel
jee CORPORATION} | :

 

 

individually an and any |
successor in interé interest E dB :
to, NORTHERN f ssa, pidge naval]
tle PUMP. COMPANY: £ fSblaverds tong
tikie NORTHERN 5 tf ABeackNatal
FIREAPPARATUS iSHayaras Peart]
COMPANY:, | fiction oad
CHICAGO PUMBI to. shipyards acca
COMPANY.AND for packets; packing: IWAS-USS.:The Thomaiten
[[PeeRtess Pump] insulation, puripst (ii ! LSO-287 USS Gileth;
(COMPANY... fand valvest____t 1576980 i. “US Navy. ]0D-892___
ee a Se =
iW Ssin;DIegG Nai t
"lrosrenti WHEELER, . [Shipyard; tong
itChos successor in . BeachNeval
interest to FOSTER] Shipyard? Peat)
g{ WHEELER Harbor Todd
CORPORATION end, (forbdllers) Shipyard; rain
FOSTER WHEELER’ F Peonomizets,, WA; Uss Thomaston
[Se2e USS ‘Onleck?

ElEWeRGy — lnguleitony gaskets, ' P
“CORPORA TION and packing “Pmt [2970-1980
K ..

.
:
sete,

 
 

| GARONER DENVER} i a.
DENVER Cnet
MACHINERY, INC

pay

 

 

   

COMPaNv! ”

fb bmtt . e
E pe | j

| ls
|

Loo .
FGeNenal GENERAL- ELECTRIC! [electrical

Fx nn awn
= bipmentt— |

eae packing,
i insulstion at |
pump i amt

 

    

Incr ureneos GARDNER for gaskets, packing,

ee
insulaton'and ea
amps.

   
   

Case 2:19-cv-04940-SVW-AS Document1-1 Filed 06/06/19 Page 34 of 36

(

 
 

  

 

 

Page ID #:44

 

 
      
        
        
  
 
   

 

 

 

 

 

   
 

 

WAS us ‘Thomaston ae
tS0-23;, USS | Orteck i
[ pp-894

 

iE

San;  Diaga | Naval 3
Shipvatditeng I ]
Beach Naval te
Shipyards ‘Peal i i
Harbor 16d]
Shipyard; J; Tacomag | j
Wa UssThomastan

 

LSD-285USS Orléck
1970-1980] ox SUS Navy _ posse Ale Dirett 6 Occupational

Woe eeam oetngetn bid Rnelenty Eternia een oe age Le we he Serre]

Preliminary Factsheet

.

 

ijpirett ou partons):

  

Sa mE Lee Se che SNC we mr be ee le vf

  

   

&

ml

 

 

£

&
.

ea torr PC geen MN RENNRENC

te PORT he EY EA Sa fine BONE BEAL WON Oe et RRA a2 Sere Ey indy OMEN a LUE ote ®

 

cre

2 teen ee

 

 
 

2

.

one

(

 

Ito Se

ie Fe ay

{TURBINE COMPANY. and packlr ne

 

‘ INDE INC,

ndiaaiaty 2m as} 5

ee :

[preumtfary Fact’ sheet

 

 

 

 

 

 

 

    
 

Shipyaid; tong]
Beach Naval
Shipyerd; Read}

i Haebor; Todd iL
Shipyard: Taco. .
WA; USS Thomastan
|is0-2e/ uss once”

i on:ag6| spied

shipyard Beant
Harbor Todd
Shipyard Tacoma;
wat Us us Hemet A

 

WAS ‘uss  Themaston A

i (s0:28; Uss Oreck?

pers ereieropegunannessany eccrmenreel

|
sed * soa 7 a o *
CremteernermmmarverSeemtme at) ba] Lanai ved Hens nad RTI betnneatnnd Cah ASABE Ny alae

Case 2:19-cv-04940-SVW-AS Document1-1 Filed 06/06/19 Page 35 of 36 Page ID #:45

: I
‘
. ,
: PU Se sean cows
a aes a a ee i |) rT es CIT AT
:

 

 

i
_
5 i
i
5
|
x
i}
f

}
a
|
hi
tj
i
§
i
}

!
i
f

~——

.

Savy aC Loarvnberiave wart Dacre maar men mote we peu ts Mang tren amarnrene ntl eae wand tetera fee awl ma Pans

SER ETA ETS SRE ECA A a,

 

Foot
Case 2:19-cv-04940-SVW-AS Document1-1 Filed 06/06/19 Page 36 of 36 Page ID #:46

on

(—

x » pores a

manent a
: ‘ 'ean'biego faval!
! '|Shipyard; Long

| : Beach Naval f°
t

 

ee be Le Med

j ; shipyard; Pearl! | IP
Marbor;Tedd~ ==,

shipyard: Tecoina; j
wa; aeussone |

~,

taranaait
-

LSD-28; USS Onleck
USNaW- Jop-sox oe a temnee!
Seay
‘|San'Diege Naval]
i|Shipyard: iongl
‘ t]Benetin Naval ["_
' shipyards Pearl! i
i Harbor; Todd
i i Shipyard; Taconi,,
} I|WA} USS Thomeston

x {
farcresting) I ft
aba ni | 1970-1980

ia wok

 

 

 

Naat
#

   

 

 

 

 

 

 

 

 

plied occapnatal|
JPuMPs, INCZ Ht
individually and as, } mn
[sree fof gaskets, padi,

Se ake Sit ata ee

ee

:

§

\

j

to QUIMBY PUMP | [insulation and{”— c|; | WILSD-2B; USS Orleck™ BI
COMPAR: 1 |pumpsT — —__.., }2970-a980 US'NiWy ilpp-sca Ditéet Otduaattatal

So ae ee eae ee ee

 

 

rear

 

—w owen we
ee DEE are ee Ot
.

.
.

—

Preliminary Fact Sheet

ee

op orretteey, Senn a

aero

   

e
.
i
8

 

Veo

tae Biel ee estes

 

ENE MEE © eee Oe

ve

 

-
